Exhibit 10.24
EXECUTION COPY
     
 
CREDIT AGREEMENT
dated as of
August 15, 2008
among
HAIGHTS CROSS OPERATING COMPANY, as borrower,
THE GUARANTORS PARTY HERETO FROM TIME TO TIME,
THE LENDERS PARTY HERETO FROM TIME TO TIME,
and
DDJ CAPITAL MANAGEMENT, LLC,
as Administrative Agent and Collateral Agent
 

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT dated as of August 15, 2008 (this “Agreement”) is by
and among HAIGHTS CROSS OPERATING COMPANY, a Delaware corporation, as borrower
(the “Borrower”), THE GUARANTORS FROM TIME TO TIME PARTY HERETO, THE LENDERS
FROM TIME TO TIME PARTY HERETO, and DDJ CAPITAL MANAGEMENT, LLC, as
Administrative Agent and Collateral Agent.
     The parties hereto agree as follows:
ARTICLE 1
Definitions
     1.1 Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
     “Additional Mortgage” has the meaning assigned to such term in
Section 6.13(a).
     “Additional Mortgaged Property” means any Material Owned Property or
Material Leasehold Property that is now owned or leased, or hereinafter
acquired, by the Credit Parties, which the Agent or the Required Lenders
reasonably determine to acquire a Mortgage on following the Closing Date.
     “Adjusted Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) 5.25%. Any change in
the Adjusted Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
     “Adjusted Secured Debt” means, as at any date of determination, an amount
equal to (a) the aggregate amount of Secured Debt of Holdings and its
Subsidiaries as such date minus (b) the Cash-on-Hand Amount as of such date.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
Controls or is Controlled by or is under common Control with the Person
specified.
     “Agent” means DDJ Capital Management, LLC in its capacities as
administrative agent and collateral agent for the Lenders hereunder.
     “Applicable Margin” means (a) for Base Rate Loans, 7.0% per annum and
(b) for LIBOR Loans, 8.25% per annum.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Term Loan Commitments hereunder represented by the aggregate amount
of such Lender’s Term Loan Commitments hereunder.
     “Applicable Recipient” has the meaning assigned to such term in
Section 2.4(d).

- 1 -



--------------------------------------------------------------------------------



 



     “Approved Fund” means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4), and accepted by the Agent, in the form of Exhibit E
or any other form approved by the Agent which complies with the provisions of
Section 10.4.
     “Base Rate” when used in reference to the Loans, refers to whether the
Loans are bearing interest at a rate determined by reference to the Adjusted
Base Rate.
     “Base Rate Loans” means, when used in reference to the Term Loans, that the
interest on the Term Loans is determined by reference to the Adjusted Base Rate.
     “BNY” means The Bank of New York Mellon.
     “BNY Concentration Account” means deposit account number 8900450355
maintained by the Borrower with BNY and utitlized by the Borrower as a
concentration account.
     “BNY Holdings Accounts” means (a) deposit account number 8900538694
maintained by Holdings with BNY and (b) investment account number 146005
maintained by Holdings with BNY.
     “BNY Securities Accounts” means following investment accounts:
(a) investment account number 146002 maintained by the Borrower with BNY,
(b) investment account number 146005 maintained by Holdings with BNY and
(c) investment account number 146009 maintained by the Borrower with BNY.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning assigned to such term in the introductory
paragraph hereof.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Boston, Massachusetts are authorized or required by
law to remain closed; provided that, when used in connection with a LIBOR Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in U.S. dollar deposits in the London interbank market.
     “Capital Expenditures” means, for any period, the sum of the aggregate
amount of expenditures made or liabilities incurred during such period
(including the aggregate amount of Capital Lease Obligations incurred during
such period) to acquire or construct fixed assets, plant and equipment
(including renewals, improvements and replacements, but excluding repairs)
computed in accordance with GAAP; provided that (a) such term shall not include
any such expenditures in connection with any replacement or repair of Property
affected by a Casualty Event and (b) such term shall include any capitalized
Pre-Publication Expenses.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

- 2 -



--------------------------------------------------------------------------------



 



     “Cash-on-Hand Amount” means, at any time of determination, the lesser of
(a) the aggregate amount of unrestricted cash of the Credit Parties maintained
at such time by the Credit Parties in deposit accounts (other than any payroll
or other special accounts) which are subject to Control Agreements in favor of
the Agent and on which the Agent has a First Priority Lien and (b) $10,000,000.
     “Casualty Event” means, with respect to any Property of any Person, any
loss of or damage to, or any condemnation or other taking of, such Property for
which such Person or any of its Subsidiaries receives insurance proceeds, or
proceeds of a condemnation award or other compensation.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change after the Closing Date in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or, for purposes of Section 2.7(b),
by any lending office of the Lender, by an Affiliate of the Lender or by the
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law), other than a request or directive to
comply with any law, rule or regulation in effect on the Closing Date, of any
Governmental Authority made or issued after the Closing Date.
     “Change of Control” means (a) the consummation of any transaction
(including without limitation, any merger) the result of which is that any
“person” (as such term is used in Rule 13(d)-5(b)(1) under the Exchange Act),
other than the Principals, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of the
outstanding Total Voting Power of Holdings on a fully diluted basis; provided,
however, that no Person shall be deemed to beneficially own securities in
Holdings beneficially owned by other parties to the Shareholders Agreement
except to the extent of its pecuniary interest therein; or (b) any event,
transaction or occurrence as a result of which a majority of the seats (other
than vacant seats) on the board of directors of Holdings shall be occupied by
Persons who were neither (i) nominated by the board of directors of such Credit
Party, (ii) appointed by directors so nominated nor (iii) designated by one or
more of the Principals; or (c) the failure of Holdings to own, beneficially and
of record, 100% of the outstanding capital stock or other equity interests of
the Borrower; or (d) the failure of the Borrower, to own directly or indirectly
through one or more Subsidiaries, 100% of the outstanding capital stock or other
equity interests of each of the other Credit Parties (other than Holdings); or
(e) the sale of all or substantially all of the business or assets of any Credit
Party (other than any such sale permitted by Section 7.4(c)(ii) or any other
sale approved by the Required Lenders); or (f) the occurrence of any “Change of
Control” under and as defined in either the Senior Note Indenture or the
Discount Note Indenture.
     “Closing Date” means the date during which the Effective Time shall occur.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means, collectively, all of the Property in which Liens are
purported to be granted under the Security Documents as security for the
Obligations of the Credit Parties hereunder.
     “Commitments” means (a) for all Lenders, the aggregate Term Loan
Commitments of all Lenders, and (b) for each Lender, such Lender’s Term Loan
Commitment.
     “Compliance Certificate” means a certificate executed by a Designated
Financial Officer, in substantially the form of Exhibit C .
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. A Person

- 3 -



--------------------------------------------------------------------------------



 



who owns or holds capital stock, beneficial interests or other securities
representing ten percent (10%) or more of the Total Voting Power of another
Person shall be deemed, for purposes of this Agreement, to “control” such other
Person.
     “Control Agreement” means with respect to any bank account, other deposit
account or securities account of any Credit Party, if applicable, an agreement
in form and substance reasonably satisfactory to the Agent, executed and
delivered by the applicable Credit Parties, the depository institution or
securities intermediary at which such bank account, other deposit account or
securities account is maintained and the Agent, pursuant to which such
depository institution or securities intermediary shall agree, among other
things, to follow instructions regarding such account originated by the Agent
without further consent of the Credit Parties, as such agreement may be amended,
supplemented or otherwise modified from time to time.
     “Copyrights” means all copyrights, whether statutory or common law, owned
by or assigned to the Credit Parties, and all exclusive and nonexclusive
licenses to the Credit Parties from third parties or rights to use copyrights
owned by such third parties, including the registrations, applications and
licenses listed on Schedule 4.5, along with any and all (a) renewals and
extensions thereof, (b) income, royalties, damages, claims and payments now and
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (c) rights to sue
for past, present and future infringements thereof, and (d) foreign copyrights
and any other rights corresponding thereto throughout the world.
     “Credit Parties” the Borrower and the Guarantors.
     “DDJ” means DDJ Capital Management, LLC.
     “DDJ Noteholder Lenders” means any Lenders constituting funds and/or
accounts managed and/or advised by DDJ and set forth on Schedule 1.1(b).
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Designated Financial Officer” means any person listed on Schedule 1.5 who
is the chief executive officer, chief financial officer, treasurer or president
of Holdings and also holds one or more of the following offices with each of the
other Credit Parties: chief executive officer, chief financial officer, chief
operating officer or treasurer.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.
     “Discount Note Documents” means, collectively, the Discount Notes, the
Discount Note Indenture and all other material documents, instruments and
agreements executed in connection therewith, each as amended or supplemented
from time to time in accordance with this Agreement.
     “Discount Note Indenture” means the Indenture dated as of February 2, 2004
between Holdings, and Wells Fargo Bank Minnesota, N.A., as trustee, as the same
may be amended or supplemented from time to time in accordance with this
Agreement.
     “Discount Notes” means the 121/2% Senior Discount Notes Due 2011 issued by
Holdings pursuant to the Discount Note Indenture, as the same may be amended or
supplemented from time to time in accordance with this Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     “Disposition” means any sale, assignment, transfer or other disposition of
any property (whether now owned or hereafter acquired) by any Credit Party to
any Person excluding (a) the granting of Liens permitted hereunder and (b) any
sale, assignment, transfer or other disposition of (i) any property sold or
disposed of in the ordinary course of business and on ordinary business terms,
(ii) any property no longer used or useful in the business of the Credit Parties
and (iii) any Collateral pursuant to an exercise of remedies by the Agent
hereunder or under any other Loan Document.
     “Domestic Credit Party” means a Credit Party organized under the laws of
one of the United States and having its chief executive office and principal
place of business in the United States.
     “Domestic Subsidiary” means any Subsidiary of Holdings other than a Foreign
Subsidiary.
     “EBITDA” means, for any period, (a) the net income of the Holdings and its
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) for such period, plus (b) to the extent deducted in
calculating net income, without duplication, (i) income and franchise taxes and
similar charges during such period, (ii) interest and fees in respect of
Indebtedness during such period (whether or not actually paid in cash during
such period), (iii) depreciation and amortization (including amortization of
Pre-Publication Expenses) for such period, (iv) amortization of deferred
financing costs during such period, (v) net losses related to discontinued
operations not to exceed $125,000 during any period of four consecutive fiscal
quarters, (vi) non-cash asset impairment charges, (vii) without duplication,
nonrecurring, one-time charges and expenses up to an aggregate amount not to
exceed $4,000,000 incurred prior to or within 90 days following the Closing Date
in connection with the Transactions, (viii) to the extent (but only to the
extent) such period includes the fiscal quarter ending September 30, 2008 or
December 31, 2008, nonrecurring, one-time GAAP restructuring (or
restructuring-related) charges incurred during such fiscal quarters in an
aggregate amount not to exceed $2,000,000 for both such fiscal quarters,
(ix) nonrecurring, one-time GAAP restructuring (or restructuring-related)
charges incurred during the 2009 fiscal year of the Credit Parties in an
aggregate amount not to exceed $500,000, (x) nonrecurring, one-time GAAP
restructuring (or restructuring-related) charges incurred during the 2010 fiscal
year of the Credit Parties in an aggregate amount not to exceed $500,000,
(xi) nonrecurring, one-time transaction costs and expenses reasonably
satisfactory to the Required Lenders representing out-of-pocket expenditures
incurred by the Credit Parties after the Closing Date with respect to the Credit
Parties’ strategic evaluation process (provided that the amount of all such
costs and expenses added back to net income under this clause (xi) in
calculating EBITDA during the term of this Agreement shall not exceed $500,000
in the aggregate) and (xii) dividends (including interest or accretion on the
same) paid by Holdings during such period on preferred stock of Holdings to the
extent (but only to the extent) such dividends are permitted to be paid and such
preferred stock is permitted to be issued under this Agreement minus (c) to the
extent such items were added in calculating net income (i) extraordinary or
unusual gains during such period, (ii) gains received during such period in
respect of Casualty Events and Dispositions, (iii) non-cash, non-operating
income for such period and (iv) interest income for such period; provided,
however, that (A) for purposes of determining EBITDA for any period during which
a Disposition is consummated, EBITDA shall be adjusted in a manner reasonably
satisfactory to the Required Lenders to give effect to the consummation of the
Disposition on a pro-forma basis, as if the Disposition occurred on the first
day of such period, (B) for the purposes of determining EBITDA for any period
during which any acquisition permitted by the Lenders is consummated, EBITDA
shall be adjusted in a manner reasonably satisfactory to the Required Lenders to
give effect to the consummation of such acquisition on a pro-forma basis, as if
such acquisition occurred on the first day of such period and (C) EBITDA for the
fiscal quarter ended (1) December 31, 2007, shall be deemed to be $11,233,614,
(2) March 31, 2008 shall be deemed to be $10,234,087 and (3) June 30, 2008 shall
be deemed to be $12,517,960 (provided each of the numbers set forth in the
foregoing clauses (1) through (3) shall be subject to reduction in a manner
reasonably satisfactory to the Required Lenders in the event of any year-

- 5 -



--------------------------------------------------------------------------------



 



end audit adjustment or any restatement or other adjustment of net income or
other component of EBITDA).
     “Effective Time” means the time specified in a written notice from the
Agent when the conditions specified in Article 5 are satisfied (or waived in
accordance with Section 10.2).
     “Effective Time Mortgaged Property” means the Maryland Property.
     “Effective Time Mortgages” means the Mortgages executed and delivered by
the Credit Parties at the Effective Time with respect to the Effective Time
Mortgaged Properties, as the same may be amended or supplemented from time to
time.
     “Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
     “Equity Rights” means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance or
sale of, or securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, such
Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Credit Parties, is treated as a single employer within
the meaning of Section 414(b), (c), (m) or (o) of the Code. Notwithstanding the
foregoing, for purposes of any liability related to a Multiemployer Plan under
Title IV of ERISA, the term “ERISA Affiliate” means any trade or business that,
together with the Credit Parties, is treated as a single employer within the
meaning of Section 4001(b) of ERISA.
     “ERISA Event” means (a) a “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder for which the notice requirement has
not been waived with respect to any Pension Plan, (b) the existence with respect
to any Pension Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan, (d) the incurrence by any Credit Party or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan, (e) the receipt by any Credit Party or any ERISA Affiliate from
the PBGC or plan administrator of any notice relating to an intention to
terminate any Pension Plan or Pension Plans or to appoint a trustee to
administer any Pension Plan, (f) the receipt by any Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Credit Party or any ERISA

- 6 -



--------------------------------------------------------------------------------



 



Affiliate of any notice of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or (g) the incurrence by any Credit
Party, Subsidiary or Affiliate of any liability with respect to any Foreign Plan
as a result of any noncompliance with the terms of such Foreign Plan, the
failure to satisfy any applicable funding requirements, or any violation of
applicable foreign law.
     “Event of Default” has the meaning assigned to such term in Section 8.1.
     “Excess Cash Flow” means, for any fiscal year (a) the sum of (i) EBITDA for
such fiscal year plus (ii) decreases in working capital of Holdings and its
Subsidiaries during such fiscal year minus (b) to the extent not deducted in
computing EBITDA, without duplication, the sum of (i) the aggregate amount of
all Non-Financed Capital Expenditures of Holdings and its Subsidiaries during
such period, (ii) the aggregate amount paid in cash or withheld (and not
deducted in the calculation of Excess Cash Flow in any prior period) by Holdings
and its Subsidiaries in respect of income taxes for such period, (iii) the
aggregate amount of Interest Expense permitted to be paid by Holdings and its
Subsidiaries during such period under this Agreement to the extent actually paid
in cash during such period, (iv) the following, in each case, to the extent
actually paid in cash during such period: (A) the Commitment Fee payable
pursuant to Section 2.6(d), (B) the commitment fee payable by the Borrower to
Monarch Alternative Capital LP and Glenview Capital Management, LLC pursuant to
the commitment letter dated as of July 28, 2008 among the Borrower and such
entities and (C) any amendment or consent fee paid by the Credit Parties to the
Lenders after the Closing Date in connection with any amendment, consent or
waiver entered into or given by the Lenders with respect to this Agreement or
the other Loan Documents, (v) increases in working capital of Holdings and its
Subsidiaries during such fiscal year and (vi) cash charges added back to net
income pursuant to clauses (b)(vii), (viii), (ix), (x), (xi) and and (xii) of
the definition of EBITDA for such period.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income, net worth or franchise taxes imposed on (or measured by)
its net income or net worth by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its lending
office is located or in which it is taxable solely on account of some connection
other than the execution, delivery or performance of this Agreement or the
receipt of income hereunder, (b) any branch profits taxes imposed by the United
States of America or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender, any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender’s failure or inability to comply with Section 2.8(e), except to
the extent that such Foreign Lender’s assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.8(a).
     “Existing Debt” means (i) Indebtedness of the Credit Parties existing as of
the Effective Time which is being repaid in full with the proceeds of the Loans
made by the Lenders at the Effective Time and (ii) Indebtedness of the Credit
Parties existing as of the Effective Time which is permitted to remain
outstanding after the Effective Time under Section 7.1 and is listed on
Schedule 7.1.
     “Extraordinary Receipts” means any cash received by any Credit Party not in
the ordinary course of business, including without limitation (a) foreign,
United States, state or local tax refunds, (b) pension plan reversions,
(c) proceeds of insurance (including key man life insurance and business
interruption insurance, but excluding proceeds of Casualty Events), (d)
judgments, proceeds of settlements or other

- 7 -



--------------------------------------------------------------------------------



 



consideration of any kind in connection with any cause of action, (e) indemnity
payments and (f) any purchase price adjustment received in connection with any
purchase agreement to the extent not needed to reimburse the Credit Parties for
any reasonable and customary out-of-pockets costs and expenses previously
incurred by the Credit Parties with respect to which such purchase price
adjustment was received.
     “FAC Regulations” has the meaning assigned to such term in Section 4.21.
     “FCPA” has the meaning assigned to such term in Section 4.21.
     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day that is a Business Day, the average of the quotations for such day
on such transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.
     “First Priority” means, with respect to any Lien purported to be created in
any Collateral pursuant to any Loan Document, that such Lien is the most senior
Lien to which such Collateral is subject.
     “Fixed Charge Coverage Ratio” means, as at any date of determination
thereof, the ratio of (a) EBITDA for the period of four consecutive fiscal
quarters ending on or most recently ended prior to such date to (b) the sum for
Holdings and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP) of (i) the aggregate amount of all Capital
Expenditures of Holdings and its Subsidiaries during such period plus (ii) the
aggregate amount paid in cash, or required to be paid (without duplication) by
Holdings and its Subsidiaries, in respect of the current portion of all income
taxes for such period plus (iii) the aggregate amount of Interest Expense of
Holdings and its Subsidiaries for such period.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Plan” means any employee pension, deferred compensation, or other
retirement plan, program, or arrangement (other than a Pension Plan) contributed
to or maintained by any Credit Party, Subsidiary or Affiliate with respect to
any employees employed outside of the United States.
     “Foreign Office” means with respect to any Lender, an office of such Lender
located outside of the United States of America.
     “Foreign Subsidiary” means any Subsidiary of Holdings organized in a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
     “Funds Flow Agreement” means the funds flow disbursement letter dated as of
the Closing Date between the Agent and the Borrower, in form and substance
satisfactory to the Agent.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority,

- 8 -



--------------------------------------------------------------------------------



 



instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
     “Guarantee” means a guarantee, an endorsement, a contingent agreement to
purchase or to furnish funds for the payment or maintenance of, or otherwise to
be or become contingently liable under or with respect to, the Indebtedness,
other obligations, net worth, working capital or earnings of any Person, or a
guarantee of the payment of dividends or other distributions upon the stock or
equity interests of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) property, products, materials, supplies or services primarily
for the purpose of enabling a debtor to make payment of such debtor’s
obligations or an agreement to assure a creditor against loss, and including
causing a bank or other financial institution to issue a letter of credit or
other similar instrument for the benefit of another Person, but excluding
endorsements for collection or deposit in the ordinary course of business. The
terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the primary obligations in respect of which
such Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).
     “Guarantor” means Holdings, Sundance, Triumph, Recorded Books and the UK
Subsidiary and any Subsidiary of Holdings which becomes a guarantor hereunder
after the Effective Time and as to which all of the requirements set forth in
Section 6.10 have been satisfied.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated or
subject to regulation pursuant to any Environmental Law.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “Holdings” means Haights Cross Communications, Inc., a Delaware
corporation.
     “Indebtedness” means, for any Person, without duplication: (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
advance, the issuance and sale of debt securities or the sale of Property to
another Person subject to an understanding or agreement, contingent or
otherwise, to repurchase such Property from such Person); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services, other than (i) trade accounts payable (other than for borrowed money)
arising in the ordinary course of business and paid when due, and (ii) accrued
expenses and deferred taxes incurred and paid in the ordinary course of
business; (c) Capital Lease Obligations of such Person; (d) obligations of such
Person in respect of Hedging Agreements; (e) obligations of such Person in
respect of letters of credit or similar instruments issued or accepted by banks
and other financial institutions for the account of such Person;
(f) Indebtedness of others secured by a Lien on the Property of such Person,
whether or not the respective Indebtedness so secured has been assumed by such
Person; and (g) Indebtedness of others Guaranteed by such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

- 9 -



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means all Taxes other than (a) Excluded Taxes and Other
Taxes and (b) amounts constituting penalties or interest imposed with respect to
Excluded Taxes or Other Taxes.
     “Intercompany Indebtedness” has the meaning assigned to such term in
Section 10.9.
     “Interest Expense” means, for any period, the sum, without duplication, for
Holdings and its Subsidiaries (determined on a consolidated basis without
duplication in accordance with GAAP), of the following: (a) all interest in
respect of Indebtedness paid or payable in cash or accrued during such period
(other than interest paid-in-kind or accreted on the Discount Notes), plus
(b) the net amounts paid or payable (or minus the net amounts receivable) in
respect of Hedging Agreements during such period (whether or not actually paid
or received during such period) excluding reimbursement of legal fees and other
similar transaction costs and excluding payments required by reason of the early
termination of Hedging Agreements in effect on the date hereof plus (c) all fees
(but excluding (i) reimbursement of legal fees, (ii) the Commitment Fee payable
pursuant to Section 2.6(d), (iii) the commitment fee payable by the Borrower to
Monarch Alternative Capital LP and Glenview Capital Management, LLC pursuant to
the commitment letter dated as of July 28, 2008 among the Borrower and such
entities and (iv) any amendment or consent fee paid by the Credit Parties to the
Lenders after the Closing Date in connection with any amendment, consent or
waiver entered into or given by the Lenders with respect to this Agreement or
the other Loan Documents) incurred hereunder and paid or payable in cash during
such period and all letter of credit fees and expenses incurred and paid or
payable in cash during such period in respect of any letters of credit issued
for the account of the Credit Parties.
     “Intercompany Note” means the Amended and Restated Subordinated
Intercompany Demand Promissory Note substantially in the form of Exhibit G
annexed hereto, dated as of the Closing Date, issued by each Credit Party to
each other Credit Party to evidence the intercompany loans among the Credit
Parties permitted by this Agreement.
     “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership, limited liability company or other ownership interests
or other securities of any other Person or any agreement to make any such
acquisition (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such short sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit representing the purchase price of inventory or supplies
sold by such Person in the ordinary course of business, provided that in no
event shall the term of any such inventory or supply advance, loan or extension
of credit exceed 180 days); or (c) the entering into of any Guarantee of, or
other contingent obligation with respect to, Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to such Person. Notwithstanding the foregoing, Capital
Expenditures shall not be deemed “Investments” for purposes hereof.
     “Knowledge” means actual knowledge of the Credit Parties’ officers and
directors, after diligent investigation.
     “Landlord’s Waiver and Consent” means, with respect to any Leasehold
Property, if applicable, a letter, certificate or other instrument in writing
from the lessor under the related lease, in form approved by the Agent in its
sole discretion.
     “Leasehold Property” means any leasehold interest of any Credit Party as
lessee under any lease of real property, other than any such leasehold interest
designated from time to time by the Agent in its

- 10 -



--------------------------------------------------------------------------------



 



sole discretion as not being required to be included in the Collateral and not
being of material importance to the business or operations of the Credit
Parties.
     “Lenders” means the Persons listed on Schedule 2.1 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance.
     “LIBOR Loan” means, when used in reference to the Term Loans, that the
interest on the Term Loans is determined by reference to the Three Month LIBOR
Rate.
     “LIBOR Request” means a written request executed by a Designated Financial
Officer for the conversion of Base Rate Loans into LIBOR Loans or LIBOR Loans
into Base Rate Loans in accordance with Section 2.2, in substantially the form
of Exhibit B.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing),
other than an operating lease, relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
     “Loan Documents” means this Agreement, the Term Notes, the Security
Documents and any other instruments, certificates or documents executed and
delivered or to be delivered from time to time pursuant to this Agreement, as
the same may be supplemented and amended from time to time in accordance with
their respective terms.
     “Loans” means the Term Loans.
     “Maryland Property” means the real property owned by Recorded Books located
at 270 Skipjack Road, Prince Frederick, Maryland.
     “Material Adverse Effect” means, any event, circumstance, happening or
condition, which has resulted or is reasonably likely to result in a material
adverse effect on (a) the business, assets, condition (financial or otherwise),
results of operations or prospects of (i) the Credit Parties taken as a whole,
or (ii) any of the Borrower, Triumph or Recorded Books, individually, (b) the
ability of any Credit Parties, taken as a whole, to pay or perform any of their
obligations under this Agreement or the other Loan Documents, (c) the validity
or enforceability of (i) this Agreement or any Security Document, individually,
or (ii) the Loan Documents, taken as a whole, (d) any of the rights of or
benefits available to the Agent or Lenders under this Agreement or any of the
other Loan Documents or (e) the validity, perfection or priority of the Liens on
Collateral having a fair market value in excess of $500,000 in favor of the
Agent pursuant to the Loan Documents.
     “Material Indebtedness” means (a) Indebtedness under the Discount Notes and
the Senior Notes and (b) Indebtedness (other than the Loans, the Discount Notes
and the Senior Notes), including obligations in respect of one or more Hedging
Agreements, in an aggregate principal amount exceeding $1,000,000. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of any Person in respect of a Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.

- 11 -



--------------------------------------------------------------------------------



 



     “Material Leasehold Property” means (a) the Leasehold Property of the
Credit Parties set forth on Schedule 1.1(a) hereto on the Closing Date and
(b) any Leasehold Property acquired by the Credit Parties after the Closing Date
(i) having a fair market value in excess of $250,000 or (ii) at which the Credit
Parties maintain any books and records or Collateral with a fair market value in
excess of $250,000 in the aggregate or which is otherwise reasonably determined
by the Agent or the Required Lenders to be of material importance to the
operations of the Credit Parties.
     “Material Owned Property” means (a) the Effective Time Mortgaged Properties
and (b) any real property owned by any Credit Party that is acquired after the
Closing Date and that (i) has a fair market value in excess of $250,000 or
(ii) is reasonably determined by the Agent or the Required Lenders to be of
material importance to the operations of the Credit Parties.
     “Material Rental Obligations” means obligations of the Credit Parties to
pay rent under any one or more operating leases with respect to any Material
Leasehold Property.
     “Mortgage” means (a) a security instrument (whether designated as a deed of
trust or a mortgage, leasehold mortgage, assignment of leases and rents or by
any similar title) executed and delivered by any Credit Party to the Agent in
form and substance satisfactory to the Agent, in its sole discretion, in order
to grant to the Agent, for the benefit of the Lenders, a Lien on any Real
Property Asset, in each case with such changes thereto as may be recommended by
the Agent’s local counsel based on local laws or customary local practices, and
(b) at the Agent’s option, in the case of any Additional Mortgaged Property, an
amendment to an existing Mortgage, in form and substance satisfactory to the
Agent, adding such Additional Mortgage to the Real Property Assets encumbered by
such existing Mortgage, in either case as such security instrument or amendment
may be amended, supplemented or otherwise modified from time to time.
“Mortgages” means all such instruments, including the Effective Time Mortgage
and any Additional Mortgages.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Cash Payments” means,
     (a) with respect to any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation received by
the Credit Parties in respect of such Casualty Event net of (i) reasonable and
customary out-of-pocket expenses incurred by the Credit Parties in connection
therewith and (ii) contractually required repayments of Indebtedness to the
extent secured by a Lien on such property which is senior to the Lien held by
the Agent for the benefit of the Lenders and (iii) any income and transfer taxes
payable by the Credit Parties in respect of such Casualty Event;
     (b) with respect to any Disposition, the aggregate amount of all cash
payments received by the Credit Parties directly or indirectly in connection
with such Disposition, whether at the time of such Disposition or after such
Disposition under deferred payment arrangements or Investments entered into or
received in connection with such Disposition, net of (i) the amount of any
reasonable and customary legal, title, transfer and recording tax expenses,
commissions and other fees and reasonable and customary out-of-pocket expenses
payable by the Credit Parties in connection therewith, (ii) any Federal, state
and local income or other Taxes estimated to be payable by the Credit Parties as
a result thereof, (iii) any repayments by the Credit Parties of Indebtedness to
the extent that such Indebtedness is secured by a Lien on the property that is
the subject of such Disposition, such Lien is senior to the Lien held by the
Agent on such property and the transferee of (or holder of a Lien on) such
property requires that such Indebtedness be

- 12 -



--------------------------------------------------------------------------------



 



repaid as a condition to the purchase of such property, and (iv) any repayments
by the Credit Parties to minority stockholders if and to the extent permitted
hereby; and
     (c) with respect to any incurrence of Indebtedness or offering of equity
securities, the aggregate amount of all cash proceeds received by the Credit
Parties therefrom less all reasonable and customary legal, underwriting and
similar fees and reasonable and customary out-of-pocket expenses incurred in
connection therewith.
     “Net EBITDA” means, for any period, the aggregate of (a) EBITDA of Holdings
and its Subsidiaries for such period minus (b) amortization of Pre-Publication
Expenses (excluding non-cash asset impairment charges) of Holdings and its
Subsidiaries for such period as determined in accordance with GAAP; provided,
however, that Net EBITDA for the fiscal quarter ended (i) December 31, 2007
shall be deemed to be $7,169,200, (ii) March 31, 2008 shall be deemed to be
$6,502,319 and (iii) June 30, 2008 shall be deemed to be $8,366,344; provided,
further, however, that each of the numbers set forth in the foregoing clauses
(i) through (iii) shall be subject to reduction in a manner reasonably
satisfactory to the Required Lenders in the event of any year-end audit
adjustment or any restatement or other adjustment of net income or other
component of EBITDA or Net EBITDA.
     “New Hampshire Property” means real property owned by the Borrower located
at 4 Center Street, Merrimack, New Hampshire.
     “Non-Financed Capital Expenditures” means Capital Expenditures paid in cash
and not financed with Indebtedness for borrowed money.
     “Obligations” means (a) the aggregate outstanding principal balance of and
all interest on the Loans made by the Lenders to the Borrower (including any
interest accruing after the commencement of any proceeding by or against the
Borrower under the federal bankruptcy laws, as now or hereafter constituted, or
any other applicable federal, state or foreign bankruptcy, insolvency or other
similar law, and any other interest that would have accrued but for the
commencement of such proceeding, whether or not any such interest is allowed as
a claim enforceable against the Borrower in any such proceeding), and (b) all
fees, costs, charges, expenses and other obligations from time to time owing to
the Agent, the Lenders or their respective Affiliates by the Credit Parties
hereunder or under any other Loan Document, whether such obligations are now
existing or hereafter arising or incurred, due or to become due, direct or
indirect or absolute or contingent.
     “OFAC Regulations” has the meaning assigned to such term in Section 4.20.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and the other Loan Documents,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.
     “Patents” means all patents issued or assigned to and all patent
applications made by the Credit Parties and all exclusive and nonexclusive
licenses to the Credit Parties from third parties or rights to use patents owned
by such third parties, including the patents, patent applications and licenses
listed on Schedule 4.5, along with any and all (a) inventions and improvements
described and claimed therein, (b) reissues, divisions, continuations,
extensions and continuations-in-part thereof, (c) income, royalties, damages,
claims and payments now and hereafter due and/or payable under and with respect
thereto, including damages and payments for past or future infringements
thereof, (d) rights to sue for past, present and future infringements thereof,
and (e) any other rights corresponding thereto throughout the world.

- 13 -



--------------------------------------------------------------------------------



 



     “Pension Plan” means any Plan that is a defined benefit pension plan
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Credit Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Permitted Acquisition” means any acquisition of any target by any Credit
Party, whether through a purchase of capital stock or assets or through a
merger, consolidation or amalgamation, of another Person (in each case,
reasonably related to the business of the Credit Parties or incidental thereto)
and which complies with each of the following:
     (a) such Credit Party shall have delivered to the Agent and each Lender,
with respect to such acquisition at least twenty (20) calendar days prior (or
such shorter period prior as may be approved in writing by Agent) to the date of
the intended consummation of such acquisition, an information packet which shall
include: (i) a description of the Persons party to such acquisition, (ii) a
description of the structure and material terms of such acquisition, (iii) if
available, historical financial statements for the prior two (2) years of any
Person to be acquired by such Credit Party in such acquisition, (iv) a revised
budget for Credit Parties for the fiscal year in which the acquisition is to
occur, except with respect to any acquisition that results in Acquired EBITDA
(defined below) of $500,000 or less as of the closing date with respect thereto
for which no revised budget shall be required, (v) copies of any material
diligence reports prepared by or on behalf of the Credit Parties, (vi) copies of
the purchase agreement and all other material documents executed and delivered
in connection with such acquisition and (vii) such other information related to
the acquisition as reasonably requested by the Agent or any Lender;
     (b) such Credit Party shall provide the Agent with a Compliance Certificate
and other evidence reasonably satisfactory to the Agent that, as of the closing
date of the proposed acquisition and on a forward twelve (12) month pro forma
basis after giving effect to the proposed acquisition, the Credit Parties will
be in compliance with all financial covenants set forth in Section 7.10 of this
Agreement;
     (c) the acquisition is effected in such manner so that the acquired capital
stock or assets are owned either by the Borrower or a Domestic Subsidiary of the
Borrower which is or shall become a Credit Party in accordance with Section 6.10
and, if effected by merger, consolidation or amalgamation, Borrower or such
Subsidiary is the surviving, continuing or resulting Person;
     (d) the Credit Parties and any Subsidiary of any Credit Party that is
organized, created, acquired, resulting from or otherwise party to such
acquisition and that is not already a Credit Party hereunder (or that has not
otherwise complied with the provisions of Section 6.10) shall have complied with
the provisions of Section 6.10;
     (e) such Credit Party shall have delivered evidence that it is acquiring
the assets or stock free and clear of all Liens (other than Permitted Liens in
the case of an acquisition of assets) to the Agent’s reasonable satisfaction;
     (f) such Credit Party shall have delivered Security Documents and any other
documents or agreements requested by the Agent to perfect the Agent’s Lien
(subject only to Permitted Liens in the case of an acquisition of assets) on all
such assets or stock acquired or formed by such Credit Party in such
acquisition;
     (g) the total consideration (including cash, earn-outs and assumption of
Indebtedness, but excluding issuance of Subordinated Indebtedness permitted by
this Agreement, additional cash equity contributions to Holdings made from the
proceeds of Qualified Equity Interests issued by Holdings and consideration
payable in the form of Qualified Equity Interests of Holdings) for all such
acquisitions

- 14 -



--------------------------------------------------------------------------------



 



during the term of this Agreement shall not exceed $3,750,000 (less the amount
of any purchase price adjustment payments made by the Credit Parties in
connection with the sale of Oakstone Publishing, LLC to the extent the aggregate
amount of such payments exceeds $100,000) in the aggregate;
     (h) no Default or Event of Default shall exist prior to or will be caused
as a result of such acquisition;
     (i) the Acquired EBITDA of the Person (or attributable to the assets) being
acquired for the fiscal year then most recently ended shall be not less than $1;
     (j) the assets being acquired (or the assets of the Person being acquired
as applicable) shall be located in the United States and, in the case of an
acquisition structured as a stock or other equity acquisition, the entity whose
equity interests are being acquired shall be organized under the laws of the
United States or any state thereof;
     (k) in the case of an acquisition structured as a stock or equity
acquisition, the Person so acquired shall become a Wholly-Owned Subsidiary of
the Borrower or any other Domestic Credit Party which is a Subsidiary of the
Borrower or such Person shall be merged with and into a Domestic Credit Party
(other than Holdings), provided that such Domestic Credit Party shall be the
surviving entity of such merger; and
     (l) after giving effect to such acquisition, the aggregate amount of
unrestricted cash of the Credit Parties maintained in deposit accounts (other
than payroll or other special accounts) which are subject to Control Agreements
in favor of the Agent and on which the Agent has a First Priority Lien shall be
not less than $15,000,000.
     As used in this definition of Permitted Acquisitions, “Acquired EBITDA”
shall mean with respect to any acquired Person (or acquired assets, as
applicable), for any period, the amount for such period of EBITDA (as defined in
this Agreement) of such Person (or attributable to such acquired assets as
applicable) (determined using such definition as if references to Credit Parties
therein were to such acquired Person and its Subsidiaries), on a consolidated
basis for such acquired Person (or attributable to such acquired assets as
applicable) in accordance with GAAP.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from Standard and Poor’s Ratings Service or from
Moody’s Investors Service, Inc.;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

- 15 -



--------------------------------------------------------------------------------



 



     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) advances, loans and extensions of credit to any director, officer or
employee of the Credit Parties, if the aggregate outstanding amount of all such
advances, loans and extensions of credit (excluding travel advances in the
ordinary course of business) does not at any time exceed $100,000;
     (f) investments in money market mutual funds that are rated AAA by Standard
& Poor’s Rating Service;
     (g) trade credit extended by the Borrower and its Subsidiaries in the
ordinary course of business, on ordinary business terms and consistent with past
practice; and
     (h) the endorsement of negotiable instruments for deposit or collection in
the ordinary course of business.
     “Permitted Liens” has the meaning set forth in Section 7.2.
     “Permitted Refinancing Indebtedness” means Indebtedness of Holdings that is
incurred to refinance the Indebtedness of Holdings under the Discount Notes or
Indebtedness of the Borrower that is incurred to refinance the Indebtedness of
the Borrower under the Senior Notes; provided that (a) the principal amount
thereof does not exceed the principal amount of the Indebtedness so refinanced
plus the amount of any accrued but unpaid interest thereon and fees and expenses
reasonably incurred in connection with such refinancing, (b) such Indebtedness
has a final maturity date which is not earlier than the maturity date of the
Indebtedness so refinanced and has no scheduled amortization of principal prior
to such final maturity date, (c) such Indebtedness (and any guarantees thereof)
is unsecured, (d) the interest rate and other payment terms (other than those
referred to in clause (b) above) of such Indebtedness shall be reasonably
satisfactory to the Required Lenders, (e) the covenants, events of default and
other terms and provisions of such Indebtedness (including any guarantees
thereof) shall not be materially more restrictive or burdensome than those
governing the Indebtedness being refinanced, (f) all of the proceeds of such
Indebtedness are actually used to repay the entire outstanding principal of,
accrued interest on and all other amounts due in respect of the Indebtedness
being refinanced thereby concurrently with the incurrence of such Indebtedness,
(g) such Indebtedness is incurred by the Person which is the borrower of the
Indebtedness being refinanced thereby, (h) such Indebtedness is not guaranteed
by any Credit Party or Subsidiary thereof which is not also a guarantor of the
Indebtedness being refinanced thereby and (i) if the lender with respect to such
Indebtedness is a shareholder or Affiliate of a Credit Party, such Indebtedness
constitutes Subordinated Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA in which any Credit Party or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA, including, but not limited to, any Pension
Plan or Multiemployer Plan.
     “Post-Default Rate” means, (i) during any period when the Term Loans
constitute Base Rate Loans, a rate per annum equal to the Adjusted Base Rate
plus the Applicable Margin plus two percent (2%), and (ii) during any period
when the Term Loans constitute LIBOR Loans, a rate per annum equal to the Three
Month LIBOR Rate plus the Applicable Margin plus two percent (2%).

- 16 -



--------------------------------------------------------------------------------



 



     “Pre-Publication Expenses” means the costs incurred by Holdings and its
Subsidiaries (as determinined in accordance with GAAP) associated with the
development of new products, including without limitation, author fees under
work-for-hire agreements (excluding royalties), the costs associated with
artwork, photography and master tapes, other external creative costs, internal
editorial staff costs and pre-press costs that are directly attributable to such
products.
     “Prime Rate” means the per annum rate from time to time publicly announced
by The Bank of New York Mellon, or its successors, as its prime rate, whether or
not such announced rate is the best rate available at such bank.
     “Principals” means (a) those Persons listed on Schedule 1.1(c) and any of
their Affiliates (together, the “Permitted Holders”) and (b) any group
constituting a person (as such term is used in Rule 13(d)-5(b)(1) under the
Exchange Act) the membership of which includes any Permitted Holder, provided
that the Total Voting Power of Holdings on a fully diluted basis represented by
the equity interests in Holdings beneficially owned by such Permitted Holder is
at least 50.1% of the Total Voting Power of Holdings on a fully diluted basis
represented by the equity interests in Holdings beneficially owned by all
members of such group.
     “Property” means any interest of any kind in property or assets, whether
real, personal or mixed, and whether tangible or intangible, including patents,
trademarks, copyrights and other intellectual property rights.
     “Proprietary Rights” has the meaning assigned to such term in
Section 4.5(b).
     “Qualified Equity Interest” means any equity interest of an issuer other
than an equity interest that is mandatorily redeemable or purchasable, in whole
or in part, at the option of the holder, pursuant to a sinking fund obligation
or otherwise, or exchangeable or convertible into debt securities of the issuer
thereof or which entitles the holder thereof to dividend, interest or other
payments, in each case, prior to the date which is 180 days after payment in
full of all Obligations of the Credit Parties under the Loan Documents.
     “Quarterly Date” means the last Business Day of March, June, September and
December of each year.
     “Real Property Asset” means, at any time of determination, any and all real
property owned or leased by the Credit Parties and the Subsidiaries of the
Credit Parties.
     “Recorded Books” means Recorded Books, LLC, a Delaware limited liability
company.
     “Regiment” means Regiment Capital Special Situations Fund IV, L.P. and its
Affiliates.
     “Regiment Trigger Event” means the failure of Regiment to hold Loans having
an outstanding principal balance equal to at least the lesser of (a) $35,000,000
or (b) an amount equal to 32% of the outstanding principal balance of the Loans
held by all of the Lenders in the aggregate.
     “Register” has the meaning assigned to such term in Section 10.4.
     “Registered Proprietary Rights” has the meaning assigned to such term in
Section 4.5(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

- 17 -



--------------------------------------------------------------------------------



 



     “Required Lenders” means (a) at any time when there is more than one Lender
and a Regiment Trigger Event has not yet occurred, at least two Lenders having
Loans and unused Commitments representing at least 66 2/3% of the sum of the
aggregate Loans and unused Commitments at such time, (b) at any time when there
is more than one Lender and a Regiment Trigger Event has theretofore occurred,
at least two Lenders having Loans and unused Commitments representing at least
51% of the sum of the aggregate Loans and unused Commitments at such time or
(c) or at any time when there is only one Lender, such Lender.
     “Restricted Junior Payment” means (i) any dividend or other distribution,
direct or indirect, on account of any shares of any class of stock of, or other
equity interest in, any Credit Party or any Subsidiary now or hereafter
outstanding, except a dividend payable solely in shares of common stock or other
equity interests, (ii) any redemption, put, retirement, cancellation, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of, or other equity interest in or
Equity Right in respect of, any Credit Party or any Subsidiary now or hereafter
outstanding, (iii) any payment made to retire, to cancel, or to obtain the
surrender of or in connection with the exercise of any put right with respect
to, any outstanding warrants, options or other rights to acquire shares of any
class of stock of, or other equity interest in or Equity Right in respect of,
any Credit Party or any Subsidiary, (iv) any payment or prepayment of principal
of, premium, if any, or interest on, or redemption purchase, retirement,
defeasance (including economic or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness or any Indebtedness under
the Discount Note Documents or Senior Note Documents, and (v) any payment made
to any Affiliate of any Credit Party or any Subsidiary, in each case, in respect
of management, consulting or other similar services provided to any Credit Party
or any Subsidiary.
     “Restrictive Agreements” has the meaning assigned to such term in
Section 4.13(c).
     “SEC” means the Securities and Exchange Commission.
     “Secured Debt” means, as of any date of determination, the aggregate amount
of Indebtedness of Holdings and its Subsidiaries as of such date that is secured
by a Lien on any asset of Holdings or any of its Subsidiaries, plus the
aggregate amount of any Indebtedness of any other Person as of such date to the
extent that such Indebtedness is secured by a Lien on any asset of Holdings or
any of its Subsidiaries.
     “Secured Leverage Ratio” means as at any date of determination thereof, the
ratio of (a) Adjusted Secured Debt of Holdings and its Subsidiaries as of such
date to (b) Net EBITDA for the period of four consecutive fiscal quarters ending
on or most recently ended prior to such date.
     “Security Agreement” means the Pledge and Security Agreement dated as of
the Closing Date, substantially in the form of Exhibit D-1, among the Agent and
the Credit Parties, as amended, supplemented or otherwise modified from time to
time.
     “Security Documents” means, collectively, the Security Agreement, the UK
Charge Over Shares, the UK Debenture, the Mortgages, the Control Agreements and
each other security agreement, pledge agreement, mortgage or other instrument or
agreement executed and delivered to or in favor of the Agent to secure any of
the Obligations.
     “Senior Note Documents” means, collectively, the Senior Notes, the Senior
Note Indenture and all other documents, instruments and agreements executed in
connection therewith, each as amended or supplemented from time to time in
accordance with this Agreement.

- 18 -



--------------------------------------------------------------------------------



 



     “Senior Note Indenture” means the Indenture dated as of August 20, 2003
among the Borrower, each of the guarantors party thereto and Wells Fargo Bank
Minnesota, N.A., as trustee, as the same may be amended or supplemented from
time to time in accordance with this Agreement.
     “Senior Note Repurchase” means the repurchase by the Borrower of
$31,200,000 in aggregate principal amount of Senior Notes at par on the Closing
Date from those holders of Senior Notes set forth on Schedule 1.1(b) hereto.
     “Senior Notes” means the Borrower’s 113/4% Senior Notes due 2011 issued
pursuant to the Senior Note Indenture.
     “Shareholders Agreement” means the Shareholders Agreement dated as of
August 10, 2007 among Holdings and the Investors as defined therein, as the same
may be amended or amended and restated from time to time.
     “Subordination Agreement” means a subordination agreement between the Agent
and any lenders providing any Subordinated Indebtedness to the Credit Parties
permitted by Section 7.1(h) in form and substance satisfactory to the Agent and
the Required Lenders.
     “Subordinated Indebtedness” means any unsecured Indebtedness of the Credit
Parties incurred after the Closing Date with the consent of the Agent and the
Required Lenders that by its terms (or by the terms of the instrument under
which it is outstanding and to which appropriate reference is made in the
instrument evidencing such Subordinated Indebtedness) is made subordinate and
junior in right of payment to the Loans and to the other Obligations of the
Credit Parties pursuant to a Subordination Agreement.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent
and/or one or more subsidiaries of the parent. References herein to
“Subsidiaries” shall, unless the context requires otherwise, be deemed to be
references to Subsidiaries of Holdings.
     “Sundance” means Sundance/Newbridge Educational Publishing, LLC, a Delaware
limited liability company.
     “Sundance Investment Amount” means, as at any date of determination
thereof, an amount equal to the difference (only if positive) between (a) the
aggregate amount of all Investments made by the Credit Parties in Sundance under
Section 7.5(a)(vi) from and after the Closing Date and outstanding as of such
date minus (b) $250,000.
     “Sundance Sale” means the sale or all of substantially all of the assets of
Sundance on terms and conditions reasonably satisfactory to the Agent and the
Required Lenders.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

- 19 -



--------------------------------------------------------------------------------



 



     “Term Loan Commitments” means with respect to each Term Loan Lender, the
agreement of such Lender to fund its portion of the Term Loans to the Borrower
at the Effective Time. The initial amount of each Term Loan Lender’s Term Loan
Commitment is set forth on Schedule 2.1. The aggregate original amount of the
Term Loan Commitments is $108,200,000.
     “Term Loan Lender” means (a) initially, a Lender that has a Term Loan
Commitment set forth opposite its name on Schedule 2.1 and who has made a Term
Loan to the Borrower at the Effective Time and (b) thereafter, the Lenders from
time to time holding Term Loans after giving effect to any assignments thereof
permitted by Section 10.4.
     “Term Loan Maturity Date” means May 15, 2011.
     “Term Loans” means the $108,200,000 Term Loans to be made by the Term Loan
Lenders to the Borrower at the Effective Time.
     “Term Notes” means the promissory notes, substantially in the form of
Exhibit A annexed hereto, issued by the Borrower in favor of the Term Loan
Lenders and evidencing the Term Loans pursuant to Section 2.10.
     “Three Month LIBOR Rate” means a rate per annum equal to the greater of
(a) the “London Interbank Offered Rate” for an interest period of three
(3) months published in The Wall Street Journal or (b) 3.0% per annum. The Three
Month LIBOR Rate shall be determined as of the Closing Date for the period from
the Closing Date through the last Business Day of September 2008 and,
thereafter, on each Quarterly Date of each year and, once determined, shall
remain in effect until the next Quarterly Date.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which holders of securities having the ordinary power to vote, in the
absence of contingencies, are entitled to cast in the election of directors of
such Person.
     “Trademarks” means all trademarks (including service marks), federal and
state trademark registrations and applications made by the Credit Parties,
common law trademarks and trade names owned by or assigned to the Credit
Parties, all registrations and applications for the foregoing and all exclusive
and nonexclusive licenses from third parties of the right to use trademarks of
such third parties, including the registrations, applications, unregistered
trademarks, service marks and licenses listed on Schedule 4.5, along with any
and all (a) renewals thereof, (b) income, royalties, damages and payments now
and hereafter due and/or payable with respect thereto, including damages, claims
and payments for past or future infringements thereof, (c) rights to sue for
past, present and future infringements thereof, and (d) foreign trademarks,
trademark registrations, and trade name applications for any thereof and any
other rights corresponding thereto throughout the world.
     “Transactions” means the various transactions occurring at or immediately
after the Effective Time, including with respect to the Credit Parties, the
execution, delivery and performance by the Credit Parties of the Loan Documents,
the borrowing of Loans hereunder and the use of the proceeds thereof, the grant
of security interests pursuant to the Loan Documents and the use of proceeds
thereof and the Senior Note Repurchase, all to the extent such Credit Party is a
party to such documents or transactions, and all transactions contemplated by
the foregoing documents.
     “Triumph” means Triumph Learning, LLC, a Delaware limited liability
company.
     “Type” when used in reference to the Term Loans, refers to whether the rate
of interest on the Term Loans is determined by reference to the Three Month
LIBOR Rate or the Adjusted Base Rate.

- 20 -



--------------------------------------------------------------------------------



 



     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “UK Charge Over Shares” means the Charge Over Shares dated as of the
Closing Date substantially in the form of Exhibit D-2 among the Agent and
Recorded Books, as amended, supplemented or otherwise modified from time to
time.
     “UK Debenture” means the Debenture dated as of the Closing Date
substantially in the form of Exhibit D-3 between the Agent and the UK
Subsidiary, as amended, supplemented or otherwise modified from time to time.
     “UK Subsidiary” means WF Howes Limited, a company incorporated under the
laws of England and Wales with registered number 03662159.
     “U.S. Dollars” or “$” refers to lawful money of the United States of
America.
     “Wholly Owned Subsidiary” means, with respect to any Person at any date,
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing 100% of the
equity or ordinary voting power (other than directors’ qualifying shares) or, in
the case of a partnership, 100% of the general partnership interests are, as of
such date, directly or indirectly owned, controlled or held by such Person or
one or more Wholly Owned Subsidiaries of such Person or by such Person and one
or more Wholly Owned Subsidiaries of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     1.2 Classification of Loans. For purposes of this Agreement, Loans may be
classified and referred to by Type (e.g., a “Base Rate Loan” or a “LIBOR Loan”).
     1.3 Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
     1.4 Accounting Terms; GAAP. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the

- 21 -



--------------------------------------------------------------------------------



 



application thereof on the operation of such provision (or if the Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision shall have been amended in accordance herewith.
     1.5 Joint and Several Obligations; Designated Financial Officers.
          (a) All Obligations of the Credit Parties hereunder shall be joint and
several. Any notice, certificate, request, waiver, consent or other action made,
given or taken by any Credit Party shall bind all Credit Parties.
          (b) Each of the Credit Parties hereby authorizes each of the
Designated Financial Officers listed in Schedule 1.5 to act as agent for all of
the Credit Parties and to execute and deliver on behalf of any Credit Party such
notices, requests, waivers, consents, certificates and other documents, and to
take any and all actions required or permitted to be delivered or taken by the
Credit Parties hereunder. The Credit Parties may replace any of the Designated
Financial Officers listed in Schedule 1.5 or add any additional Designated
Financial Officers by delivering written notice to the Agent specifying the
names of each new Designated Financial Officer and the offices held by each such
Person. The Credit Parties hereby agree that any such notices, requests,
waivers, consents, certificates and other documents executed, delivered or sent
by any Designated Financial Officer and any such actions taken by any Designated
Financial Officer shall bind all Credit Parties.
ARTICLE 2
The Credits
     2.1 Term Loans.
          (a) Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Term Loan Lender agrees to make a Term Loan to the Borrower
in the full amount of its Term Loan Commitment at the Effective Time. Principal
amounts of the Term Loan that have been repaid or prepaid may not be reborrowed.
Upon funding of the Term Loans on the Closing Date, each Lender’s Term Loan
Commitment shall be reduced to $0.
          (b) Interest on the Term Loans. Subject to Section 2.2 hereof, the
outstanding principal amount of the Term Loans shall bear interest at a rate per
annum equal to either (x) the Adjusted Base Rate plus the Applicable Margin or
(y) the Three Month LIBOR Rate plus the Applicable Margin, as the Borrower may
elect in accordance with Section 2.2(a). Notwithstanding the foregoing, (i) any
portion of the Term Loans which is not paid when due or within any applicable
grace or cure period shall automatically bear interest until paid in full at the
Post-Default Rate, (ii) during the period when any Event of Default of the type
described in clauses (g), (h) or (i) of Section 8.1 shall have occurred and be
continuing, the outstanding principal balance of the Term Loans shall
automatically bear interest, after as well as before judgment, at the
Post-Default Rate, (iii) if there shall occur and be continuing any Event of
Default (other than an Event of Default of the type described in clauses (g),
(h) or (i) of Section 8.1), following written notice delivered to the Borrower
from the Agent at the request of the Required Lenders, the outstanding principal
balance of the Term Loans shall bear interest, after as well as before judgment,
at the Post-Default Rate during the period beginning on the date such Event of
Default first occurred, and ending on the date such Event of Default is cured or
waived. Accrued interest on the outstanding principal balance of Term Loans
constituting Base Rate Loans shall be payable in arrears on the last

- 22 -



--------------------------------------------------------------------------------



 



Business Day of each month and accrued interest on the outstanding principal
balance of Term Loans constituting LIBOR Loans shall be payable in arrears on
each Quarterly Date; provided that interest accrued at the Post-Default Rate
shall be payable on demand, and all accrued interest on a Term Loan shall be
payable on each date that any portion of the principal of such Term Loan shall
be payable hereunder and on the Term Loan Maturity Date. All interest hereunder
shall be computed on the basis of a year of 360 days, and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Adjusted Base Rate and the Three Month
LIBOR Rate shall be determined by the Agent, and such determination shall be
conclusive absent manifest error.
          (c) Repayment of the Term Loans. The Borrower hereby unconditionally
promises to pay to the Agent for the account of the Term Loan Lenders the entire
unpaid principal balance of the Term Loans on the Term Loan Maturity Date.
          (d) Loan Accounts. Each Term Loan Lender shall maintain in accordance
with its usual practice an account evidencing the indebtedness of the Borrower
to such Lender in respect of the Term Loans made by such Term Loan Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder. The Agent shall maintain accounts in which it shall
record the amount of each Term Loan Lender’s portion of the Term Loans made
hereunder, the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Term Loan Lender hereunder and the
amount of any sum received by the Agent hereunder for the account of the Term
Loan Lenders and each Term Loan Lender’s share thereof. The entries made in the
account maintained by the Agent pursuant to this Section 2.1(d) shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of the Agent to maintain such account or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Term Loans in accordance with the terms of this Agreement.
     2.2 Interest Rate Elections.
          (a) General. The entire principal balance of the Term Loans initially
shall be a LIBOR Loan. Thereafter, subject to the terms and conditions of this
Section 2.2, the Borrower shall have the option from time to time to convert all
(but not less than all) of the Term Loans from LIBOR Loans to Base Rate Loans or
from Base Rate Loans to LIBOR Loans, as applicable.
          (b) Procedure for Converting Loans. To request that the Term Loans be
converted into LIBOR Loans or Base Rate Loans, as applicable, the Borrower shall
submit to the Agent a LIBOR Request, in substantially the form of Exhibit B and
setting forth all of the information required to be set forth therein, by
electronic mail or facsimile transmission, not later than 1:00 p.m., Boston,
Massachusetts time, three Business Days before the date of the proposed
conversion. The Agent shall use commercially reasonable efforts to confirm
receipt of such notice by electronic mail to the Designated Financial Officer of
the Borrower having sent such notice. Each such LIBOR Request made by the
Borrower shall be irrevocable. Promptly following receipt of a LIBOR Request,
the Agent will advise each affected Lender of the details thereof. Subject to
the provisions of Section 2.2(d) and provided that no Default or Event of
Default shall have occurred and be continuing, upon receipt of a LIBOR Request,
the Lenders shall on the requested date of conversion (i) to the extent the Term
Loans are then denominated as Base Rate Loans and the Borrower has requested in
such LIBOR Request that such Loans be converted to LIBOR Loans, convert the
entire amount of the Term Loans into LIBOR Loans or (ii) to the extent the Term
Loans are then denominated as LIBOR Loans and the Borrower has requested in such
LIBOR Request that such Loans be converted to Base Rate Loans, convert the
entire amount of the Term Loans into Base Rate Loans. Each Lender at its option
may make any LIBOR Loan by causing any domestic or foreign branch of an
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

- 23 -



--------------------------------------------------------------------------------



 



          (c) Incomplete LIBOR Requests. If any LIBOR Request is incomplete in
any respect, then such LIBOR Request shall be void and the Term Loans shall
continue to be the same Type of Loans as they were immediately prior to the
submission of such LIBOR Request.
          (d) Alternate Rate of Interest. If at any time the Agent determines
(which determination shall be conclusive absent manifest error) that
(i) adequate and reasonable means do not exist for ascertaining the Three Month
LIBOR Rate, (ii) the Agent is advised by the Required Lenders that the Three
Month LIBOR Rate will not adequately and fairly reflect the cost to such Lenders
of making or maintaining LIBOR Loans, or (iii) if the Agent or any Lender shall
have determined in good faith that as a result of any Change in Law it is
unlawful or impossible for any Lender to make or maintain any LIBOR Loan; then
in each case the Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, any LIBOR Request
submitted by the Borrower requesting the conversion of Base Rate Loans into
LIBOR Loans shall be ineffective; provided that if as a result of a Change in
Law the Lenders are prohibited from maintaining any outstanding LIBOR Loan, upon
notice from the Agent, the Borrower shall immediately (A) convert such LIBOR
Loan to a Base Rate Loan, or (B) repay such LIBOR Loan in full, together with
all interest accrued thereon and all fees and other amounts payable to the
Lenders hereunder (in either case, subject to the provisions of Section 2.2(e)
of this Agreement with respect to redeployment costs).
          (e) Break Funding Payments. In the event of (i) the payment of any
principal of any LIBOR Loan other than on any Quarterly Date (including as a
result of an Event of Default), (ii) the conversion of any LIBOR Loan other than
on any Quarterly Date, or (iii) the failure to borrow, convert, or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable and is revoked
in accordance herewith), then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event, as
reasonably determined by such Lender in a manner consistent with its customs and
practices. In the event that any Lender is entitled to receive compensation
pursuant to this Section 2.2(e), such Lender shall deliver a reasonably detailed
certificate to the Borrower setting forth the amount or amounts that such Lender
is entitled to receive, which certificate shall be conclusive absent manifest
error. The Borrower shall pay such Lender such amount or amounts within ten
(10) days after receipt of such certificate.
     2.3 Loans and Funding of Loans.
          (a) Loans and Borrowings. The Term Loans shall be made by the Lenders
ratably in accordance with their respective Term Loan Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required herein.
          (b) Funding of Loans. On the Closing Date, each Lender will fund its
portion of the Term Loans in accordance with the Funds Flow Agreement.
     2.4 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs;
Collection.
          (a) Payments Generally. The Borrower shall be obligated to make each
payment required to be made by the Borrower hereunder (whether of principal,
interest, fees or otherwise) prior to 2:00 p.m. Boston, Massachusetts time, on
the date when due, in immediately available funds, in U.S. Dollars, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the

- 24 -



--------------------------------------------------------------------------------



 



discretion of the Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All payments shall be
made to the Agent using the wire transfer instructions set forth on Schedule 2.4
attached hereto, except that payments pursuant to Sections 2.7, 2.8, 10.3 and
Section 2.2(e) shall be made directly to the Persons entitled thereto. The Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof, and the
Borrower shall have no liability in the event timely or correct distribution of
such payments is not so made. If any payment shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.
          (b) Application of Payments. If at any time insufficient funds are
received by and available to the Agent to pay fully all amounts of principal,
interest and fees then due hereunder under any circumstances, including during,
or as a result of the exercise by the Agent or the Lenders of remedies hereunder
or under any other Loan Document and applicable law, such funds shall be applied
(i) first, to pay interest, fees, costs and expenses then due hereunder ratably
among the parties entitled thereto in accordance with the amounts of interest,
fees, costs and expenses then due to such parties, (ii) second, to pay principal
of the Loans then due hereunder ratably among the Lenders entitled thereto in
accordance with the amounts of principal of the Loans then due to such Lenders
and (iii) third, to any other Obligations then due.
          (c) Pro Rata Treatment. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans (other than pursuant to
Sections 2.7 or 2.8), resulting in such Lender receiving payment of a greater
proportion of the aggregate principal amount of its Loans and accrued interest
thereon than the proportion of such amounts received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of the other Lenders to the extent necessary
so that the benefit of such payments shall be shared by all the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest unless the Lender from
which such payment is recovered is required to pay interest thereon, in which
case each Lender returning funds to such Lender shall pay its pro rata share of
such interest, and (ii) the provisions of this paragraph shall not be construed
to apply to any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans to any assignee or
participant, other than to any Credit Party or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Agent’s Assumption that Borrower will Make Payments. Unless the
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Agent for the account of the Lenders entitled thereto
(the “Applicable Recipient”) hereunder that the Borrower will not make such
payment, the Agent may assume that the Borrower have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Applicable Recipient the amount due. In such event, if the
Borrower has not in fact made such payment, then each Applicable Recipient
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Applicable Recipient with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Agent, at the Federal Funds Effective Rate.

- 25 -



--------------------------------------------------------------------------------



 



          (e) Lender’s Failure to Make Payment. If any Lender shall fail to make
any payment required to be made by it pursuant to Sections 2.2(c) or 2.4(d),
then the Agent may, in its discretion (notwithstanding any contrary provision
hereof), apply any amounts thereafter received by the Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid.
     2.5 Prepayment of Loans.
          (a) Optional Prepayments of Loans. The Borrower shall have the right
at any time and from time to time to prepay the Term Loans in whole or in part,
subject to prior notice in accordance with Section 2.5(d) and subject to the
payment of any amounts due under Section 2.2(e) and Section 2.6(a), provided
that each such prepayment of the Term Loans shall be in an amount that is at
least equal to $500,000 or any greater multiple of $100,000.
          (b) Mandatory Prepayments. The Borrower shall be obligated to, and
shall, make prepayments of the Loans hereunder as follows:
          (i) Incurrence of Debt; Sale or Offering of Securities. Without
limiting the obligation of the Borrower to obtain the consent of the Required
Lenders to any incurrence of Indebtedness not otherwise permitted hereunder, the
Borrower agrees on the closing of any incurrence of Indebtedness by any Credit
Party (other than Indebtedness permitted under Sections 7.1(a) through (g) or
Sections 7.1(i) and (j)) or the closing of any offering or sale of equity
securities by any Credit Party (other than the issuance of Qualified Equity
Interests of Holdings in connection with stock options or the exercise of
employee compensation under any employee benefit or incentive plan or similar
arrangement or any issuance of Qualified Equity Interests of Holdings permitted
under Section 7.6(b)), to prepay the Loans hereunder upon the date of such
incurrence of Indebtedness or issuance of such equity securities, as applicable,
in an aggregate amount equal to 100% of the amount of the Net Cash Payments from
such incurrence of Indebtedness or issuance of equity securities received by any
Credit Party, such prepayment to be effected in each case in the manner and to
the extent specified in Section 2.5(c) below. Notwithstanding the foregoing, so
long as no Event of Default has occurred and is continuing either before or
after giving effect thereto, the Borrower shall not be required to make any
prepayment of the Loans under this Section 2.5(b)(i) with respect to (A) the
first $12,500,000 of Net Cash Payments received by the Credit Parties from the
incurrence of Indebtedness permitted under Section 7.1(h) and the issuance of
Qualified Equity Interests of Holdings and (B) an additional amount of up to
$1,000,000 per fiscal year of Net Cash Payments from the issuance of Qualified
Equity Interests of Holdings to the extent that such additional Net Cash
Payments are used to fund growth Capital Expenditures permitted by this
Agreement.
          (ii) Sale of Assets. Without limiting the obligation of the Borrower
to obtain the consent of the Required Lenders to any Disposition not otherwise
permitted hereunder, the Borrower agrees, on the date of any Disposition by any
Credit Party (other than Dispositions permitted by Section 7.4(c)(ii) and
Dispositions consisting of subleases of real property by the Credit Parties
permitted by Section 7.4(b)), to prepay the Loans hereunder upon the date of
such Disposition, in an aggregate amount equal to 100% of the amount of such Net
Cash Payments from such Disposition received by any Credit Party on the date of
such Disposition, such payment to be effected in each case and in the manner and
to the extent specified in Section 2.5(c) below. Notwithstanding the forgoing,
so long as no Event of Default has occurred and is continuing or otherwise
arises as a result thereof, the Borrower shall not be required to make any
prepayment of the Loans under this Section 2.5(b)(ii) with respect to (A) the
first $250,000 of aggregate Net Cash Payments received by the Credit Parties
from Dispositions permitted by Section 7.4 (other

- 26 -



--------------------------------------------------------------------------------



 



than Dispositions permitted by Section 7.4(c)(iii) and the sale of the New
Hampshire Property on or prior to the Closing Date) during any fiscal year of
the Credit Parties (but not to exceed $500,000 in the aggregate from and after
the Effective Time) and (B) the Net Cash Payments received by the Credit Parties
from the Dispositions permitted by Section 7.4(c)(iii) and the sale of the New
Hampshire Property on or prior to the Closing Date, in the case of the each of
the foregoing clauses (A) and (B), to the extent that (x) 100% of such Net Cash
Payments are utilized to replace the assets disposed of by the Credit Parties in
the Disposition or for working capital purposes of the Credit Parties within
180 days of each such Disposition and (y) such Net Cash Payments would not
constitute “Excess Proceeds” under and as defined in the Discount Note Indenture
or the Senior Note Indenture.
          (iii) Proceeds of Casualty Events. Upon the receipt by the Agent or
the Credit Parties of the proceeds of insurance, condemnation award or other
compensation in respect of any Casualty Event affecting any property of the
Credit Parties, the Borrower shall prepay the Loans in an aggregate amount equal
to 100% of the Net Cash Payments from such Casualty Event, such prepayment to be
effected in each case in the manner and to the extent specified in
Section 2.5(c) below. Notwithstanding the foregoing, so long as no Event of
Default shall have occurred and be continuing or otherwise arises as a result
thereof, the Borrower shall not be required to make any prepayment of the Loans
under this Section 2.5(b)(iii) with respect to the first $500,000 of Net Cash
Payments received by the Credit Parties in the aggregate from Casualty Events
from and after the Effective Time to the extent that such Net Cash Payments are
utilized to repair or replace the property affected by such Casualty Event
within 180 days after the date of the receipt thereof.
          (iv) Excess Cash Flow. Not later than the 105th day following the end
of each fiscal year, commencing with the fiscal year ending on or about
December 31, 2008, and continuing thereafter until the Loans are repaid in full,
the Borrower shall prepay the Loans in an amount equal to (A) 75% of Excess Cash
Flow in excess of $250,000 for the most recently completed fiscal year
(calculated based upon the financial statements for such fiscal year required to
be delivered pursuant to Section 6.1(a) and the Compliance Certificate required
to be delivered pursuant to Section 6.1(d)) minus (B) the amount of any
voluntary prepayments of the Term Loans made pursuant to Section 2.5(a) during
such fiscal year.
          (v) Extraordinary Receipts. Upon the receipt by any Credit Parties of
any Extraordinary Receipts (other than (A) Extraordinary Receipts consisting of
the release of the indemnification escrow relating to the sale of Oakstone
Publishing, LLC, which may be retained by the Credit Parties for working capital
purposes and other purposes not prohibited by this Agreement, (B) Extraordinary
Receipts consisting of any working capital adjustment payment payable to the
Credit Parties under the purchase agreement governing the sale of Oakstone
Publishing, LLC, which may be retained by the Credit Parties for working capital
purposes and other purposes not prohibited by this Agreement, (C) proceeds from
any key man life insurance policy not constituting Collateral, (D) liability
insurance proceeds which are payable to a third party as a result of any
liability of a Credit Party and (E) workers’ compensation insurance, directors’
and officers’ insurance and health insurance payable to workers, directors,
officers or employees), the Borrower shall prepay the Loans in an amount equal
to 100% of such proceeds, such prepayment to be effected in each case in the
manner and to the extent specified in Section 2.5(c) below. Notwithstanding the
foregoing, so long as no Event of Default shall have occurred and be continuing
or otherwise arises as a result thereof, the Borrower shall not be required to
make prepayment of the Loans under this Section 2.5(b)(v) with respect to the
first $500,000 of Extraordinary Receipts received by the Credit Parties in the
aggregate from and after the Effective Time to the extent that such
Extraordinary Receipts are utilized for working capital

- 27 -



--------------------------------------------------------------------------------



 



purposes and other purposes not prohibited by this Agreement within 180 days
after the date of the receipt thereof.
          (vi) Excess Proceeds. In addition to and not in limitation of any
prepayment obligations of the Borrower under Section 2.5(b)(ii), not later than
30 days prior to the date on which Holdings or the Borrower, as applicable,
would otherwise be required to make an “Asset Sale Offer” (as that term is used
in Section 4.10 of each of the Discount Note Indenture and the Senior Note
Indenture) under the Discount Note Indenture or the Senior Note Indenture, as
applicable, the Borrower shall prepay the Loans in such amount as may be
required so that neither Holdings nor the Borrower is obligated to make any such
Asset Sale Offer under the Discount Note Indenture or the Senior Note Indenture,
such prepayment to be effected in each case in the manner and to the extent
specified in Section 2.5(c) below.
          (c) Application. In the event of any mandatory prepayment of Loans
pursuant to this Section 2.5, the proceeds shall be applied to reduce the
installment of principal of the Term Loans due on the Term Loan Maturity Date.
          (d) Notification of Certain Prepayments. The Borrower shall notify the
Agent by telephone (confirmed by telecopy) of any voluntary prepayment of the
Term Loans or any LIBOR Loan not later than 1:00 p.m., Boston, Massachusetts
time, three Business Days before the date of such prepayment. The Borrower shall
notify the Agent of any mandatory prepayment of the Loans pursuant to
Section 2.5(b) hereunder as soon as practicable. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans or portion thereof to be prepaid; provided, however, that a notice of
a voluntary prepayment in full of the Term Loans in connection with a proposed
refinancing of the Term Loans may be conditioned on the consummation of such
refinancing and may be revoked if such refinancing transaction is not
consummated. Promptly following receipt of any such notice, the Agent shall
advise the Lenders of the contents thereof.
          (e) Prepayments Accompanied by Interest. All prepayments of the Term
Loans pursuant to this Section 2.5 shall be accompanied by accrued interest
through the date of prepayment.
     2.6 Fees.
          (a) Prepayment Fee. In the event that (i) all or any portion of the
Term Loans are prepaid under Section 2.5(a) or Section 2.5(b)(i), (ii) any
restructuring of the Term Loans occurs as described in Section 2.6(f) below,
(iii) all or any portion of the Term Loans are paid following the acceleration
of the Obligations during the continuance of an Event of Default or (iv) the
Term Loans are prepaid in full in connection with a prepayment obligation under
Section 2.5(b)(other than under Section 2.5(b)(i)), the Borrower shall pay to
the Agent, for the account of the Lenders, concurrently with such prepayment or
restructuring, a prepayment fee equal to the product of (A) the amount of such
Term Loans that have been prepaid or restructured multiplied by (B) the
applicable prepayment percentage set forth below:

          Period during which   Applicable Prepayment   Prepayment or
Restructuring Occurs   Percentage  
Closing Date to and including the first anniversary of the Closing Date
    2.00 %
 
       
From but excluding the first anniversary of the Closing Date to and including
the second anniversary of the Closing Date
    1.00 %

- 28 -



--------------------------------------------------------------------------------



 



          Period during which   Applicable Prepayment   Prepayment or
Restructuring Occurs   Percentage  
After the second anniversary of the Closing Date
    0%.  

          (b) Acceptance Fee. The Borrower shall pay to the Agent, for its own
account, an Acceptance Fee in an aggregate amount equal to $5,000. The entire
Acceptance Fee shall be deemed fully earned by the Agent and shall be due and
payable in full on the Closing Date.
          (c) Servicing Fee. The Borrower shall pay to the Agent, for the
account of the Agent’s sub-servicer, an annual servicing fee in the amount of
$35,000 per annum (or such lesser amount as may be charged by the Agent’s
sub-servicer), which servicing fee shall be due and payable (i) in advance on
the Closing Date with respect to the first year, and (ii) thereafter, on each
anniversary of the Closing Date with respect to each subsequent year.
          (d) Commitment Fee. The Borrower shall pay to the Agent for the
account of the Lenders a commitment fee (the “Commitment Fee”) in an aggregate
amount of $1,540,000, a portion of which Commitment Fee equal to $770,000 has
been paid by the Borrower prior to the date hereof and was deemed to have been
fully earned as of the date of such payment and the remainder of which
Commitment Fee shall be deemed to be fully earned and shall be payable on the
Closing Date. The Agent shall distribute (i) to each Lender other than the DDJ
Noteholder Lenders a portion of the Commitment Fee equal to 2% of such Lender’s
Term Loan Commitment and (ii) to the DDJ Noteholder Lenders the balance of the
Commitment Fee remaining after the distribution contemplated by the foregoing
clause (i), which portion of the Commitment Fee shall be shared among the DDJ
Noteholder Lenders as may be agreed among the DDJ Noteholder Lenders.
          (e) Fees Generally. All fees payable hereunder shall be paid on the
dates due, in immediately available funds. Fees paid shall not be refundable
under any circumstances, absent manifest error in the determination thereof.
          (f) No Consent Fee for “First Out” Restructuring. The Agent, the
Lenders and the Borrower agree that if, at any time during the one hundred
eighty day period following the Closing Date, the Borrowers, the Lenders and the
Agent agree to restructure the Term Loans to provide for a “first out” tranche
(such tranche to be subsumed as a part of (and not in addition to) the aggregate
principal amount of the Term Loans funded on the Closing Date), the Borrower
shall not be required to pay the Lenders an amendment or consent fee with
respect to such restructuring; provided, however, that (i) all legal fees and
other costs associated with such restructuring shall be for the Borrower’s
account, (ii) the Lenders shall be entitled to share in the economic savings
that accrue to the Borrower as a result of such restructuring and (iii) a
prepayment fee shall apply with respect to the portion of the Term Loans that
are converted or replaced in connection with the establishment of any such
“first out” tranche as provided in Section 2.6(a) and such prepayment fee shall
be shared by the Lenders pro rata in accordance with the respective amount of
Term Loans held by each such Lender immediately prior to giving effect to such
restructuring.
     2.7 Increased Costs.
          (a) If any Change in Law shall:
          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or any of its Affiliates; or
          (ii) impose on any Lender or the London interbank market any other

- 29 -



--------------------------------------------------------------------------------



 



condition affecting this Agreement or LIBOR Loans made by such Lender or any of
its Affiliates;
and the result of any of the foregoing shall be to increase the cost to such
Lender or any of its Affiliates of making or maintaining any LIBOR Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise), then the
affected party shall take the actions contemplated by Section 2.9(a) and the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
          (b) If any Lender or any of its Affiliates reasonably determines that
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Lender’s Affiliate’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s and such
Affiliate’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then the affected party shall take the actions
contemplated by Section 2.9(a) and from time to time, to the extent permitted by
law, the Borrower will pay to such Lender or such Lender’s Affiliate such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company, for any such reduction suffered.
          (c) A reasonably detailed certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Sections 2.7(a) or 2.7(b) above shall be
delivered to the Borrower and shall be conclusive so long as it reflects a
reasonable basis for the calculation of the amounts set forth therein and does
not contain any manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.7 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.7 for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is (i) retroactive and (ii) occurred within such
six-month period, then the six-month period referred to above may be extended to
include the period of retroactive effect thereof, but in no event any period
prior to the Closing Date.
     2.8 Taxes.
          (a) Any and all payments by or on account of any Obligations of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.8) the Agent or any Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
          (b) In addition, the Borrower shall pay all Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

- 30 -



--------------------------------------------------------------------------------



 



          (c) The Borrower shall indemnify the Agent, each Lender and each
Affiliate of such Lender, within 10 days after written demand therefor (provided
that demand is made within a reasonable amount of time following the Agent’s or
the applicable Lender’s receipt of notice of or knowledge of the liability), for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.8) paid by the Agent or such Lender, as the case may be
(and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto during the period prior to the Borrower making the payment
demanded under this paragraph (c)), whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A reasonably detailed certificate as to the amount of
such payment or liability delivered to the Borrower by a Lender, or by the Agent
on its own behalf or on behalf of a Lender shall be conclusive absent manifest
error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of a jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate.
     2.9 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.7, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.8, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.7 or 2.8, as the case may be, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable and documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.7, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.8, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.4, all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Agent, which consent shall
not unreasonably be withheld, conditioned or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.7 or payments required to be made pursuant to

- 31 -



--------------------------------------------------------------------------------



 



Section 2.8, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     2.10 Lenders’ Evidence of Indebtedness. The Borrower agrees that: (i) upon
written notice by any Lender to the Borrower and the Agent that a promissory
note is requested by such Lender to evidence the Loans and other Obligations
owing or payable to, or to be made by, such Lender, the Borrower shall promptly
(and in any event within five (5) Business Days of any such request) execute and
deliver to such Lender an appropriate Term Note (substantially in the form of
Exhibit A annexed hereto), as applicable, and (ii) upon any Lender’s written
request, and in any event within five (5) Business Days of any such request, the
Borrower shall execute and deliver to such Lender new notes and/or divide the
notes in exchange for then existing notes in such smaller amounts or
denominations as such Lender shall specify in its reasonable discretion;
provided, that, the aggregate principal amount of such new notes shall not
exceed the aggregate principal amount of the applicable Term Note outstanding at
the time such request is made; and provided, further, that such notes that are
to be replaced shall then be deemed no longer outstanding hereunder and replaced
by such new notes and returned to the Borrower upon such Lender’s receipt of the
replacement notes. If any promissory note being replaced has been mutilated, the
Lender holding such promissory note shall surrender such promissory note to the
Borrower after the Agent’s receipt of the replacement promissory note and if any
such replaced promissory note has been destroyed, lost or stolen, the holder of
such promissory note shall furnish the Borrower with an indemnity in writing
reasonably acceptable to the Borrower and such holder to hold the Borrower
harmless in respect of such destroyed, lost or stolen promissory note.
ARTICLE 3
Guarantee by Guarantors
     3.1 The Guarantee. The Guarantors hereby guarantee to each Lender and the
Agent and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Obligations. The Guarantors hereby further agree that if the Borrower shall fail
to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Obligations, the Guarantors will promptly pay the same
upon demand by the Agent, without the requirement of any other demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.
     3.2 Obligations Unconditional. The obligations of the Guarantors under
Section 3.1 are absolute and unconditional, to the extent permitted by
applicable law, irrespective of the value, genuineness, validity, regularity or
enforceability of this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 3.2 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of the Guarantors hereunder which shall remain absolute and
unconditional as described above:
          (i) at any time or from time to time, without notice to such
Guarantors, the

- 32 -



--------------------------------------------------------------------------------



 



time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
          (ii) any of the acts mentioned in any of the provisions hereof or of
the other Loan Documents or any other agreement or instrument referred to herein
or therein shall be done or omitted;
          (iii) the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released or exchanged in whole or in part or otherwise dealt with; or
          (iv) any lien or security interest granted to, or in favor of, the
Agent or any Lender or Lenders as security for any of the Obligations shall fail
to be perfected.
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, except for notices required to be given
pursuant to the terms of this Agreement (it being understood, however, that if
any notice required to be given to the Borrower pursuant to this Agreement is
given to the Borrower in accordance with the terms hereof, a copy of such notice
need not be given to any Guarantor) or under applicable law, and any requirement
that the Agent or any Lender exhaust any right, power or remedy or proceed
against the Borrower hereunder or under the other Loan Documents or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Obligations.
     3.3 Reinstatement. The obligations of the Guarantors under this Article 3
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the Obligations is
rescinded or must be otherwise restored by any holder of any of the Obligations,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, and each Guarantor agrees that it will indemnify the Agent and each
Lender on demand for all reasonable and documented out-of-pocket costs and
expenses (including reasonable fees and expenses of counsel) incurred by the
Agent or any Lender in connection with such rescission or restoration, including
any such costs and expenses incurred in defending against any claim alleging
that such payment constituted a preference, fraudulent transfer or similar
payment under any bankruptcy, insolvency or similar law.
     3.4 Subrogation. Until such time as the Obligations shall have been
indefeasibly paid in full, each of the Guarantors hereby waives all rights of
subrogation or contribution, whether arising by contract or operation of law
(including, without limitation, any such right arising under the Federal
Bankruptcy Code of 1978, as amended) or otherwise by reason of any payment by it
pursuant to the provisions of this Article 3 and further agrees with the
Borrower for the benefit of each creditor of the Borrower (including, without
limitation, the Agent and each Lender) that any such payment by it shall
constitute a contribution of capital by such Guarantor to the Borrower.
     3.5 Remedies. The Guarantors agree that, as between the Guarantors and the
Lenders, the Obligations of the Borrower hereunder may be declared to be
forthwith due and payable as provided in Section 8.1 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 8.1) for purposes of Section 3.1 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or such Obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such Obligations being deemed to have become automatically
due and payable), such Obligations (whether or not due and

- 33 -



--------------------------------------------------------------------------------



 



payable by the Borrower) shall forthwith become due and payable by the
Guarantors for purposes of Section 3.1.
     3.6 Instrument for the Payment of Money. Each of the Guarantors hereby
acknowledges that the guarantee in this Article 3 constitutes an instrument for
the payment of money, and consents and agrees that the Agent or any Lender, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to summary judgment or such other
expedited procedure as may be available for a suit on a note or other instrument
for the payment of money.
     3.7 Continuing Guarantee. The guarantee in this Article 3 is a continuing
guarantee, and shall apply to all Obligations whenever arising.
     3.8 General Limitation on Amount of Obligations Guaranteed. In any action
or proceeding involving any state or non-U.S. corporate law, or any state or
Federal or non-U.S. bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the
Guarantors under Section 3.1 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Guarantors, any Lender, Agent
or other Person, be automatically limited and reduced to the highest amount that
is valid and enforceable and not subordinated to the claims of other creditors
as determined in such action or proceeding.
ARTICLE 4
Representations and Warranties
     Each of the Credit Parties represents and warrants to the Lenders and the
Agent, as to itself and each other Credit Party, as of the Closing Date and as
of each date thereafter on which any of the following representations and
warranties are required to be restated or remade (whether in connection with any
amendment or waiver of any of the provisions of this Agreement or otherwise),
that:
     4.1 Organization; Powers. Each Credit Party and each Subsidiary has been
duly formed or organized and is validly existing and in good standing under the
laws of its jurisdiction of organization. Each Credit Party and each Subsidiary
has all requisite power and authority to carry on its business as now conducted
and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure to
have such power or authority or to be so qualified or in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     4.2 Authorization; Enforceability. The Transactions are within the power
and authority of the Credit Parties and have been duly authorized by all
necessary action on the part of the Credit Parties. This Agreement and the other
Loan Documents have been duly authorized, executed and delivered by the Credit
Parties and constitute legal, valid and binding obligations of the Credit
Parties, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     4.3 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority which has not been obtained, except as
disclosed on Schedule 4.3, (b) will not violate any applicable law, policy or
regulation or the organizational documents of the Credit Parties or any order of
any

- 34 -



--------------------------------------------------------------------------------



 



Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Credit Parties, or any
assets, or give rise to a right thereunder to require any payment to be made by
the Credit Parties and (d) except for the Liens created by the Loan Documents,
will not result in the creation or imposition of any Lien on any asset of the
Credit Parties.
     4.4 Financial Condition; No Material Adverse Change.
          (a) The Credit Parties have heretofore delivered to the Agent and the
Lenders the following financial statements:
          (i) the consolidated balance sheets and statement of operations,
shareholders’ equity and cash flows of Holdings and its Subsidiaries as of and
for the fiscal year ended December 31, 2007 accompanied by a report of Ernst &
Young, Holdings’ independent public accountants;
          (ii) the unaudited consolidated balance sheets and statement of
operations, shareholders’ equity and cash flows of Holdings and its Subsidiaries
for the fiscal quarter ended March 31, 2008, certified by a Designated Financial
Officer that such financial statements fairly present the financial condition of
Holdings and its Subsidiaries, on a consolidated basis, as at such date and the
results of the operations of Holdings and its Subsidiaries for the period ended
on such date and that all such financial statements, including the related
schedules and notes thereto have been prepared in all material respects in
accordance with GAAP applied consistently throughout the periods involved,
except as disclosed on Schedule 4.4;
          (iii) the unaudited consolidated balance sheets and statement of
operations of Holdings and its Subsidiaries for the five months ended May 31,
2008, certified by a Designated Financial Officer that such financial statements
fairly present the financial condition, on a consolidated basis, of Holdings and
its Subsidiaries as at such date and the results of the operations of Holdings
and its Subsidiaries for the period ended on such date and that all such
financial statements have been prepared in all material respects in accordance
with GAAP applied consistently throughout the periods involved, except as
disclosed on Schedule 4.4; and
          (iv) the projected consolidated balance sheets, statements of
operations and cash flows of Holdings and its Subsidiaries for the fiscal years
ended December 31, 2008, December 31, 2009 and December 31, 2010 and for the six
months ended June 30, 2011.
Except as disclosed on Schedule 4.4, such financial statements (except for the
projections referred to in Section 4.4(a)(iv)) present fairly, in all material
respects, the respective consolidated financial position and results of
operations and, except with respect to the financial statements referred to in
Section 4.4(a)(iii), cash flows of the respective entities as of such respective
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of such unaudited or pro
forma statements. The projections referred to in Section 4.4(a)(iv) were
prepared by the Credit Parties in good faith and were based on estimates and
assumptions that were reasonable when made; provided, however, that such
projections are not to be viewed as facts and the actual results during the
period or periods covered thereby may differ from such projections and the
differences may be material.
          (b) Except as disclosed on Schedule 4.4, since December 31, 2007,
there has been no material adverse change in the business, assets, operations or
condition, financial or otherwise, or prospects of Holdings and its Subsidiaries
from that set forth in the financial statements referred to in subsection
4.4(a)(i) above.

- 35 -



--------------------------------------------------------------------------------



 



          (c) None of the Credit Parties has as of the Closing Date any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
in each case that are material, except as referred to or reflected or provided
for in the balance sheets as at the end of their respective fiscal years
referred to above, as provided for in Schedule 4.4(c), or as otherwise permitted
pursuant to this Agreement, or as referred to or reflected or provided for in
the financial statements described in this Section 4.4.
     4.5 Properties.
          (a) Each Credit Party and each Subsidiary has good and marketable
title to, or valid and subsisting leasehold interests in, all its Property
material to its business. All machinery and equipment material to the business
of the Credit Parties and the Subsidiaries is in good operating condition (for
the purpose for which it is used) and repair (normal wear and tear and
immaterial loss from casualty and condemnation excepted), and all necessary
replacements of and repairs thereto have be made so as to preserve and maintain
in all material respects the value and operating efficiency of such machinery
and equipment.
          (b) Set forth on Schedule 4.5 is a complete list of (i) all Copyrights
of Recorded Books that have been registered in the United States Copyright
Office and (ii) all Patents and Trademarks of the Credit Parties. All Copyrights
material to the business of the Credit Parties, if any, are set forth on
Schedule 4.5. Each Credit Party owns, or is licensed to use, all Patents,
Trademarks and Copyrights and other intellectual property material to its
business (“Proprietary Rights”) and, to the Knowledge of the Credit Parties, the
use thereof by the Credit Parties does not infringe upon the rights of any other
Person.
          (c) Schedule 4.5 clearly identifies (i) all Patents and Trademarks
that have been duly registered in, filed in or issued by the United States
Patent and Trademark Office and (ii) all Copyrights of Recorded Books that have
been duly registered in, filed in or issued by the United States Copyright
Office (collectively, the “Registered Proprietary Rights”). The Registered
Proprietary Rights have been properly maintained and renewed in accordance with
all applicable provisions of law and administrative regulations in the United
States. The Credit Parties have taken commercially reasonable steps to protect
their Registered Proprietary Rights and to maintain the confidentiality of all
Proprietary Rights that are not generally in the public domain.
          (d) As of the Closing Date, Schedule 4.5 contains a true, accurate and
complete list of all Real Property Assets, whether owned or leased. Except as
specified in Schedule 4.5, each lease, sublease or assignment of lease (together
with all amendments, modifications, supplements, renewals or extensions thereof)
affecting any Leasehold Property of the Credit Parties is in full force and
effect and the Credit Parties have no Knowledge of any material default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legal, valid and binding obligation of each applicable Credit Party or
Subsidiary, as applicable, enforceable against such Credit Party or Subsidiary
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles.
     4.6 Litigation and Environmental Matters.
          (a) Except for the Disclosed Matters set forth in part (a) of
Schedule 4.6, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the Knowledge of the
Credit Parties, threatened against or affecting any Credit Party or Subsidiary
(i) in which any Person has alleged that the use by any Credit Party or
Subsidiary of any Patent, Trademark or Copyright violates or infringes on the
rights of any Person or (ii) as to which there is a reasonable

- 36 -



--------------------------------------------------------------------------------



 



possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters set forth in part
(a) of Schedule 4.6).
          (b) Except for the Disclosed Matters set forth in part (b)
Schedule 4.6 or except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, the Credit Parties and
the Subsidiaries (i) have not failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
in connection with the operation of the Credit Parties’ and the Subsidiaries’
business to be in compliance with all applicable Environmental Laws, (ii) have
not become subject to any Environmental Liability; (iii) have not received
notice of any claim with respect to any Environmental Liability or any inquiry,
allegation, notice or other communication from any Governmental Authority which
is currently outstanding or pending concerning its compliance with any
Environmental Law or (iv) do not know of any basis for any Environmental
Liability.
     4.7 Compliance with Laws and Agreements. Except as set forth on
Schedule 4.7, each Credit Party and each Subsidiary is in compliance (a) in all
material respects with all laws, regulations, policies and orders of any
Governmental Authority applicable to it or its property and (b) with all
indentures, agreements and other instruments binding upon it or its property,
except, in the case of this clause (b), where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
     4.8 Investment and Holding Company Status. No Credit Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended, or (b) a “bank holding company” as
defined in, or subject to regulation under, the Bank Holding Company Act of
1956, as amended.
     4.9 Taxes. Except as set forth on Schedule 4.9, each Credit Party and each
Subsidiary has timely filed or caused to be filed all federal, state, foreign
and material local Tax returns and reports required to have been filed and has
paid or caused to be paid all Taxes required to have been paid by it.
     4.10 ERISA. Except as set forth on Schedule 4.10, no Credit Party or
Subsidiary has any Pension Plans or Foreign Plans. No ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. No Credit Party
or Subsidiary has a present intention to terminate any Pension Plan or Foreign
Plan with respect to which any Credit Party or Subsidiary would incur a cost of
more than $50,000 to terminate such plan, including amounts required to be
contributed to fund such plan on plan termination and all costs and expenses
associated therewith, including without limitation attorneys’ and actuaries’
fees and expenses in connection with such termination and a reasonable estimate
of expenses and settlement or judgment costs and attorneys’ fees and expenses in
connection with litigation related to such termination.
     4.11 Disclosure. As of the Effective Time, the Credit Parties have
disclosed to the Agent all material agreements, instruments and corporate or
other restrictions to which any Credit Party or Subsidiary is subject after the
Effective Time, and all other matters known to the Credit Parties, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The information, reports, financial statements,
exhibits and schedules furnished at or prior to the Effective Time in writing by
or on behalf of the Credit Parties to the Agent in connection with the
negotiation, preparation or delivery of this Agreement and the other Loan
Documents or included herein or therein or delivered pursuant hereto or thereto,
at the Effective Time, when taken as a whole do not contain any untrue statement
of material fact or omit to state any material fact necessary to make the
statements herein

- 37 -



--------------------------------------------------------------------------------



 



or therein, in light of the circumstances under which they were made, not
materially misleading. All written information furnished after the Effective
Time by the Credit Parties to the Agent and/or the Lenders in connection with
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby (other than projections delivered pursuant to Section 6.1(e))
will be true, complete and accurate in every material respect. The projections
to be delivered pursuant to Section 6.1(e) shall be prepared by the Credit
Parties in good faith and based on estimates and assumptions that are reasonable
as of the date when such projections are made; provided, however, that such
projections are not to be viewed as facts and the actual results during the
period or periods covered thereby may differ from such projections and the
differences may be material. There is no fact known to the Credit Parties that
could reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Agent and each Lender for use in connection with the transactions
contemplated hereby or thereby.
     4.12 Capitalization. As of the Effective Time, after giving effect to the
Transactions, the capital structure and ownership of the Credit Parties (other
than Holdings) and their Subsidiaries are as set forth on Schedule 4.12. As of
the Effective Time, after giving effect to the Transactions, to the Knowledge of
the Credit Parties, the indentity of each Person who owns of record 5% or more
of the issued and outstanding capital stock of Holdings and the percentage of
the total issued and outstanding capital stock of Holdings held by each such
Person are set forth on Schedule 4.12. As of the Effective Time, after giving
effect to the Transactions, the authorized, issued and outstanding capital stock
and equity interests of the Credit Parties (other than Holdings) and their
Subsidiaries consists of the capital stock and equity interests described on
Schedule 4.12, all of which is duly and validly issued and outstanding, and in
the case of any corporation, fully paid and nonassessable. As of the Effective
Time, after giving effect to the Transactions, all issued and outstanding
capital stock and equity interests of Holdings is duly and validly issued and
outstanding, and fully paid and nonassessable. Except as set forth on
Schedule 4.12, as of the Closing Date, (x) there are no outstanding Equity
Rights with respect to any Credit Party or any Subsidiary and, (y) there are no
outstanding obligations of any Credit Party or any Subsidiary to repurchase,
redeem, or otherwise acquire any shares of capital stock of or other equity
interest in any Credit Party or any Subsidiary, nor are there any outstanding
obligations of any Credit Party or any Subsidiary to make payments to any
Person, such as “phantom stock” payments, where the amount thereof is calculated
with reference to the fair market value or equity value of any Credit Party or
any Subsidiary.
     4.13 Subsidiaries.
          (a) Set forth on Schedule 4.13 is a complete and correct list of all
Subsidiaries of the Credit Parties as of the Closing Date, together with, for
each such Subsidiary, (i) the jurisdiction of organization of such Subsidiary,
(ii) each Person holding ownership interests in such Subsidiary and (iii) the
nature of the ownership interests held by each such Person and the percentage of
ownership of such Subsidiary represented by such ownership interests. Except as
disclosed in Schedule 4.13, (x) each Credit Party and its respective
Subsidiaries owns, free and clear of Liens (other than Liens in favor of the
Agent pursuant to the Loan Documents), and has the unencumbered right to vote,
all outstanding ownership interests in each Person shown to be held by it in
Schedule 4.13, (y) all of the issued and outstanding capital stock of each such
Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.
          (b) Holdings is a holding company and is not engaged in any business
or activity other than the ownership of its Subsidiaries and other activities
related thereto and such other activities and actions as are permitted pursuant
to this Agreement or any other Loan Documents.

- 38 -



--------------------------------------------------------------------------------



 



          (c) Except as set forth on Schedule 7.8, as of the Closing Date, none
of the Credit Parties is subject to any indenture, agreement, instrument or
other arrangement containing any provision of the type described in Section 7.8
(“Restrictive Agreements”), other than any such provision the effect of which
has been unconditionally, irrevocably and permanently waived.
     4.14 Material Indebtedness, Liens and Agreements.
          (a) Part (a) of Schedule 4.14 contains a complete and correct list, as
of the Closing Date, of all Material Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, any Credit Party or
any Subsidiary the aggregate principal or face amount of which equals or exceeds
(or may equal or exceed) $50,000, and the aggregate principal or face amount
outstanding or that may become outstanding with respect thereto is correctly
described on Schedule 4.14. All Indebtedness set forth on part (a) of
Schedule 4.14 which is to be paid and discharged in full at the Effective Time
is marked with an asterisk (“*”) on Schedule 4.14.
          (b) Part (b) of Schedule 4.14 is a complete and correct list, as of
the date of this Agreement, of each Lien (other than the Liens in favor of the
Agent) securing Indebtedness of any Person and covering any property of the
Credit Parties or their Subsidiaries, and the aggregate Indebtedness secured (or
which may be secured) by each such Lien and the Property covered by each such
Lien is correctly described in the appropriate part of Schedule 4.14. Each such
Lien set forth on part (b) of Schedule 4.14 which is to be released and
discharged at the Effective Time is marked with an asterisk (“*”) on
Schedule 4.14.
          (c) Part (c) of Schedule 4.14 is a complete and correct list, as of
the date of this Agreement, of each contract and arrangement to which any Credit
Party or Subsidiary is a party for which breach, nonperformance, cancellation or
failure to renew would have a Material Adverse Effect other than purchase orders
made in the ordinary course of business and subject to customary terms.
          (d) To the extent requested by the Agent, true and complete copies of
each agreement listed on the appropriate part of Schedule 4.14 have been
delivered to the Agent, together with all amendments, waivers and other
modifications thereto. All such agreements are valid, subsisting, in full force
and effect, are currently binding and will continue to be binding upon each
Credit Party or Subsidiary that is a party thereto and, to the Knowledge of the
Credit Parties, binding upon the other parties thereto in accordance with their
terms. The Credit Parties are not in default in any material respect under any
such agreements.
     4.15 Federal Reserve Regulations. No Credit Party is engaged principally or
as one of its important activities in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board). The making of the Loans hereunder on the Closing Date, the use of
the proceeds thereof as contemplated hereby, and the security arrangements
contemplated by the Loan Documents, will not violate or be inconsistent with any
of the provisions of Regulations T, U, or X of the Board of Governors of the
Federal Reserve System.
     4.16 Solvency. As of the Effective Time and after giving effect to the
Transactions and the other transactions contemplated hereby:
          (a) the aggregate value of all properties of the Credit Parties, taken
as a whole, at their present fair saleable value on a going concern basis (i.e.,
the amount that may be realized within a reasonable time, considered to be six
months to one year, either through collection or sale at the regular market
value, conceiving the latter as the amount that could be obtained for such
properties within such period by a capable and diligent businessman from an
interested buyer who is willing to purchase under

- 39 -



--------------------------------------------------------------------------------



 



ordinary selling conditions), exceed the amount of all the debts and other
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of the Credit Parties;
          (b) the Credit Parties will not, on a consolidated basis, have an
unreasonably small capital with which to conduct their business operations as
heretofore conducted; and
          (c) the Credit Parties, on a consolidated basis, will be able to pay
their debts and other liabilities as they mature.
     4.17 Force Majeure. Since December 31, 2007, the business, properties and
other assets of the Credit Parties and their Subsidiaries have not been
materially and adversely affected in any way as the result of any fire or other
casualty, strike, lockout or other labor trouble, embargo, sabotage,
confiscation, contamination, riot, civil disturbance, activity of armed forces
or act of God.
     4.18 Labor and Employment Matters.
          (a) Except as set forth on Schedule 4.18, (A) no employee of the
Credit Parties or any Subsidiary is represented by a labor union, no labor union
has been certified or recognized as a representative of any such employee, and
the Credit Parties and their Subsidiaries do not have any obligation under any
collective bargaining agreement or other agreement with any labor union or any
obligation to recognize or deal with any labor union, and there are no such
contracts or other agreements pertaining to or which determine the terms or
conditions of employment of any employee of the Credit Parties or their
Subsidiaries; (B) there are no pending or threatened representation campaigns,
elections or proceedings, except such as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; (C) the
Credit Parties do not have Knowledge of any strikes, slowdowns or work stoppages
of any kind, or threats thereof, and no such activities occurred during the
24-month period preceding the date hereof, except such as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; and (D) no Credit Party or Subsidiary has engaged in, admitted
committing or been held to have committed any unfair labor practice, except such
as could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
          (b) Except as set forth on Schedule 4.18, the Credit Parties and their
Subsidiaries are in compliance in all material respects with, all applicable
laws, rules and regulations respecting employment, wages, hours, compensation,
benefits, and payment and withholding of taxes in connection with employment.
          (c) Except as set forth on Schedule 4.18, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Credit Parties and their Subsidiaries are in compliance
with, all applicable laws, rules and regulations respecting occupational health
and safety, whether now existing or subsequently amended or enacted, including
the Occupational Safety & Health Act of 1970, 29 U.S.C. Section 651 et seq. and
the state analogies thereto, all as amended or superseded from time to time, and
any common law doctrine relating to worker health and safety.
     4.19 Bank Accounts. Schedule 4.19 lists all banks, securities
intermediaries and other financial institutions at which any Credit Party
maintains any deposit account, bank account, securities account and/or other
account as of the Closing Date, and such Schedule correctly identifies the name
and address of each bank, depository, securities intermediary or other financial
institution at which any such account is maintained, the name in which each such
account is held, a description of the purpose of each such account, and the
complete account number.

- 40 -



--------------------------------------------------------------------------------



 



     4.20 OFAC. No Credit Party, nor any Subsidiary of any Credit Party (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order. The regulations and executive orders described in clauses
(i) through (iii) of the preceding sentence are referred to herein as “OFAC
Regulations”.
     4.21 Patriot Act. The Credit Parties are in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto (collectively, the “FAC Regulations”), and
(ii) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part
of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”).
     4.22 [Reserved].
     4.23 Trade Relations. There exists no actual or, to the Knowledge of the
Credit Parties, threatened, termination, cancellation or limitation of, or any
adverse modification or adverse change in, the business relationship between any
Credit Party or Subsidiary and any customer or any group of customers whose
purchases of goods or services individually or in the aggregate are material to
the business of such Credit Party or Subsidiary, or with any material supplier,
and there exists no present condition or state of facts or circumstances which
could materially adversely affect the Credit Parties or their Subsidiaries or
prevent the Credit Parties or their Subsidiaries from conducting their
businesses after the consummation of the Transactions in substantially the same
manner in which such businesses heretofore have been conducted
     4.24 Senior Note Indenture and Discount Note Indenture; Ranking. The
Obligations of the Borrower and the obligations of the Guarantors under
Article 3 hereof rank, and at all times after the Closing Date will rank, at
least pari passu in right of payment with the obligations evidenced by the
Senior Note Documents and the Discount Note Documents and with all other
outstanding obligations of Holdings and its Subsidiaries. The Indebtedness of
the Credit Parties hereunder and under the other Loan Documents is permitted by
the Senior Note Documents and the Discount Note Documents, and the liens and
security interests granted in favor of the Agent for benefit of the Secured
Parties under the Loan Documents constitute “Permitted Liens”, as such term is
defined in the each of the Senior Note Indenture and the Discount Note
Indenture. The execution, delivery and performance by the Credit Parties of this
Agreement and other Loan Documents, the making of the Loans hereunder, the
granting of the Liens pursuant to the Loan Documents and the consummation of the
Senior Note Repurchase do not violate the terms of the Senior Note Documents or
the Discount Note Documents. The term loan facility established hereunder and
the Loans made pursuant hereto constitute “Credit Facilities” under and as
defined in the Senior Note Indenture and the Discount Note Indenture.

- 41 -



--------------------------------------------------------------------------------



 



ARTICLE 5
Conditions
     The obligations of the Term Loan Lenders to make the Term Loans is subject
to the satisfaction or waiver of each of the following conditions precedent:
          (a) Counterparts of Agreement. The Agent shall have received from each
party hereto either (i) a counterpart of this Agreement executed on behalf of
such party or (ii) written evidence satisfactory to the Agent (which may include
telecopy transmission of an executed signature page of this Agreement) that such
party has executed a counterpart of this Agreement.
          (b) Notes. The Agent shall have received a duly completed and executed
Term Note for the account of each Term Loan Lender which has requested that its
Term Loans be evidenced by a promissory note.
          (c) [Reserved].
          (d) Existence and Good Standing. The Agent shall have received such
documents and certificates as the Agent may reasonably request relating to the
organization, existence and good standing of the Credit Parties and their
Subsidiaries, the authorization of the transactions contemplated hereby and any
other legal matters relating to the Credit Parties and their Subsidiaries, this
Agreement or the other Loan Documents, all in form and substance reasonably
satisfactory to the Agent.
          (e) Security Interests in Personal and Mixed Property. Security
Interests in Personal and Mixed Property. The Agent shall have received the
following, each in form and substance reasonably satisfactory to the Agent:
          (i) Lien Searches and UCC Termination Statements. (A) The results of a
recent search, by one or more Persons satisfactory to the Agent, of all
effective UCC financing statements, fixture filings or other comparable filings
(or, in the case of the UK Subsidiary, the United Kingdom equivalent thereof)
and all judgment and tax lien filings (or, in the case of the UK Subsidiary, the
United Kingdom equivalent thereof) which may have been made with respect to any
personal or mixed property of any Credit Party, together with copies of all such
filings disclosed by such search, and (B) UCC or other comparable termination
statements (or, in the case of the UK Subsidiary, the United Kingdom equivalent
thereof) duly executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements, fixture filings or other comparable filings (or, in the case of the
UK Subsidiary, the United Kingdom equivalent thereof) disclosed in such search
(other than any such financing statements, fixture filings or other comparable
filings in respect of Liens permitted to remain outstanding pursuant to the
terms of this Agreement) or if such termination statements cannot be obtained
from a creditor whose debt is to be repaid with the proceeds of the Loans, an
agreement to deliver such termination statements upon receipt by such creditor
of payment in full of the amounts due such creditor;
          (ii) UCC Financing Statements and Fixture Filings. UCC financing
statements and, where reasonably required by the Agent, fixture filings (or, in
the case of the UK Subsidiary, the United Kingdom equivalent thereof) duly
authorized by each applicable Credit Party with respect to all personal and
mixed property Collateral of such Credit Party, for filing in all jurisdictions
as may be necessary or, in the opinion of the Agent, desirable to perfect the
security interests created in such Collateral pursuant to the Loan Documents;

- 42 -



--------------------------------------------------------------------------------



 



          (iii) Stock Certificates and Instruments. The following possessory
Collateral (or, if such possessory Collateral cannot be obtained from a creditor
whose debt is to be repaid with the proceeds of the Loans, an agreement to
deliver such possessory Collateral upon receipt by such creditor of payment in
full of the amounts due such creditor): (A) certificates (which certificates
shall be accompanied by irrevocable undated stock powers, undated and duly
endorsed in blank and otherwise reasonably satisfactory in form and substance to
the Agent) representing all capital stock and other equity interests pledged
pursuant to the Security Agreement and the UK Charge Over Shares and (B) all
promissory notes or other instruments (duly endorsed, where appropriate, in a
manner reasonably satisfactory to the Agent) evidencing any Collateral;
          (iv) PTO Cover Sheets, Etc. All security agreements, cover sheets or
other documents or instruments required to be filed with the United States
Patent and Trademark Office or United States Copyright Office in order to create
or perfect Liens in respect of any Patents, Trademarks or Copyrights; and
          (v) Perfection Certificates. Perfection certificates dated the Closing
Date from each Credit Party, in form and substance satisfactory to the Agent,
duly executed by a Designated Financial Officer of each Credit Party.
          (f) Security Agreement. The Agent shall have received from each party
thereto a counterpart of the Security Agreement executed on behalf of such
party.
          (g) UK Debenture. The Agent shall have received from the UK Subsidiary
counterparts of the UK Debenture executed on behalf of such party.
          (h) UK Charge Over Shares. The Agent shall have received from Recorded
Books a counterpart of the UK Charge Over Shares executed on behalf of such
party.
          (i) Mortgage; Etc. The Agent shall have received fully executed and
notarized Mortgages, in proper form for recording in all appropriate places in
all applicable jurisdictions, encumbering each Effective Time Mortgaged
Property, together with mortgagee title insurance policies or commitments
therefor, and copies of all surveys, deeds, title exception documents, flood
hazard certificates and other documents as the Agent may reasonably require, all
of which shall be in form and substance reasonably satisfactory to the Agent.
          (j) Leases; Landlord’s Waivers and Consents. In the case of each
Material Leasehold Property existing as of the Closing Date, the Agent shall
have received copies of the lease, and all amendments thereto, between the
applicable Credit Party and the landlord or tenant party thereto, together with
a Landlord’s Waiver and Consent with respect thereto and where required by the
terms of any lease, the consent of the mortgagee, ground lessor or other party.
          (k) [Reserved].
          (l) Evidence of Insurance. The Agent shall have received certificates
from the Credit Parties’ insurance brokers that all insurance required to be
maintained pursuant to Section 6.5 is in full force and effect and that the
Agent on behalf of the Lenders has been named as additional insured or loss
payee thereunder to the extent required under Section 6.5.
          (m) Necessary Governmental Permits, Licenses and Authorizations and
Consents; Etc. The Credit Parties shall have obtained (a) all other permits,
licenses, authorizations and consents

- 43 -



--------------------------------------------------------------------------------



 



from all other Governmental Authorities and all consents of other Persons with
respect to Material Indebtedness, Liens and material agreements listed on
Schedule 4.14 (and so identified thereon) (other than the Senior Note Documents
and the Discount Note Documents), in each case that are necessary or advisable
in connection with the Transactions and the operation of the business of the
Credit Parties as currently conducted and as proposed to be conducted by the
Credit Parties, and each of the foregoing shall be in full force and effect, in
each case other than those which the failure to obtain or maintain which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect and (b) all authorizations and consents with respect to
the Senior Note Documents and the Discount Note Documents, in each case, that
are necessary or advisable in connection with the Transactions, and each of the
foregoing shall be in full force and effect. All applicable waiting periods in
connection with the Transactions shall have expired or been terminated without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the Transactions. No
action, request for stay, petition for review or rehearing, reconsideration or
appeal with respect to any of the foregoing shall be pending, and the time for
any applicable Governmental Authority to take action to set aside its consent on
its own motion shall have expired.
          (n) Material Agreements. The Agent shall have received copies of, and
shall be satisfied with the form and substance of (i) any and all agreements
among any of the holders of capital stock or other equity interests in the
Credit Parties, (ii) any stock option plans, phantom stock incentive programs
and similar arrangements provided by the Credit Parties to any Person, (iii) any
and all employment contracts with senior management of the Credit Parties,
(iv) any and all management and consulting agreements with any Persons and
(v) all agreements set forth on Schedule 4.14, in each case, as such will be in
effect from and after the Closing Date.
          (o) Existing Debt; Liens. The Agent shall have received evidence that
all principal, interest, and other amounts owing in respect of all Existing Debt
of the Credit Parties (other than Indebtedness permitted to remain outstanding
in accordance with Section 7.1 hereof) will be repaid in full as of the
Effective Time, and that with respect to all Indebtedness of the Credit Parties
permitted to remain outstanding in accordance with Section 7.1 hereof, any
defaults or events of default existing as of the Closing Date with respect to
such Indebtedness will be cured or waived immediately following the funding of
the initial Loans.
          (p) Financial Statements; Projections. The Agent shall have received
the certified financial statements and projections referred to in Section 4.4
hereof and the same shall not be inconsistent with the information previously
provided to the Agent.
          (q) Representations and Warranties. The representations and warranties
of each Credit Party set forth in this Agreement and the other Loan Documents
shall be true and correct in all material respects on and as of the date of the
making of the Term Loans, both before and after giving effect thereto and to the
use of the proceeds thereof, except (i) to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case, such representation or warranty shall be true and correct in all material
respects as of such date and (ii) that any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects, subject to the materiality qualification contained
therein.
          (r) No Defaults. At the time of, and immediately after giving effect
to the making of the Term Loans, no Default shall have occurred and be
continuing.
          (s) Financial Officer Certificate. The Agent shall have received a
certificate, dated the Closing Date and executed by a Designated Financial
Officer, confirming compliance with the

- 44 -



--------------------------------------------------------------------------------



 



conditions set forth in paragraphs (q) and (r) of this Article 5 at the
Effective Time.
          (t) Solvency Certificate. The Agent shall have received the Solvency
Certificate dated the Closing Date, in substantially the form of Exhibit F
hereto, and executed by the Chief Financial Officer of the Credit Parties.
          (u) No Material Adverse Effect. There shall have occurred no Material
Adverse Effect since December 31, 2007.
          (v) Opinion of Counsel to Credit Parties. The Agent shall have
received the favorable written opinion (addressed to the Agent and the Lenders
and dated the Closing Date) of (a) Brown Rudnick LLP, special counsel to the
Credit Parties, covering such matters relating to the Credit Parties, this
Agreement, the other Loan Documents or the Transactions as the Agent shall
reasonably request, in form and substance reasonably satisfactory to the Agent,
(b) Whiteford Taylor & Preston LLP, local Maryland counsel to the Credit Parties
covering the Effective Time Mortgage on the Maryland Property and such other
matters relating to the Credit Parties, this Agreement, the other Loan Documents
or the Transactions as the Agent shall reasonably request, in form and substance
satisfactory to the Agent and (c) Eversheds LLP, local United Kingdom counsel to
the Credit Parties covering the UK Subsidiary, the UK Charge Over Share, the UK
Debenture and such other matters relating to the Credit Parties, this Agreement,
the other Loan Documents or the Transactions as the Agent shall reasonably
request, in form and substance satisfactory to the Agent.
          (w) Funds Flow Agreement. The Borrower shall have executed and
delivered to the Agent the Funds Flow Agreement duly executed by the Borrower,
in form and substance satisfactory to the Agent.
          (x) Senior Note Repurchase. The Senior Note Repurchase shall have been
consummated on terms and conditions and pursuant to documentation satisfactory
to the Agent.
          (y) Intercompany Note. The Credit Parties shall have issued the
Intercompany Note to evidence the intercompany loans among the Credit Parties
and the original Intercompany Note shall have been delivered to the Agent (duly
endorsed in a manner satisfactory to the Agent) to be held as collateral for the
Obligations pursuant to the Security Agreement.
          (z) Management Rights Letter. The Borrower shall have executed and
delivered to the Agent a management rights letter in favor of the Agent in the
form previously agreed to by the Agent and the Borrower.
          (aa) Fees and Expenses. The Agent shall have received all fees and
other amounts due and payable to the Agent at or prior to the Effective Time,
including, to the extent invoiced, reimbursement or payment of all reasonable
and documented out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
          (bb) Other Documents. The Agent shall have received all material
contracts, instruments, opinions, certificates, assurances and other documents
as the Agent or any Lender shall have reasonably requested and the same shall be
reasonably satisfactory to each of them.
ARTICLE 6
Affirmative Covenants

- 45 -



--------------------------------------------------------------------------------



 



     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, each Credit Party (as to itself and each other Credit Party) covenants and
agrees with the Agent and the Lenders that:
     6.1 Financial Statements and Other Information. The Credit Parties will
furnish to the Agent and each Lender:
          (a) as soon as available and in any event upon the first to occur of
(x) the date on which Holdings files its annual report on Form 10-K with the SEC
for each fiscal year of the Credit Parties or (y) 105 days after the end of each
fiscal year of the Credit Parties:
          (i) audited consolidated statements of operations, shareholders’
equity and cash flows of Holdings and its Subsidiaries for such fiscal year and
the related consolidated balance sheets of Holdings and its Subsidiaries as at
the end of such fiscal year, setting forth in each case in comparative form the
corresponding consolidated figures for the preceding fiscal year;
          (ii) an opinion of Ernst & Young or any other independent certified
public accountants of recognized international standing (except as otherwise set
forth on Schedule 6.1, without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) stating that such audited consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of the Holdings and its Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP; and
          (iii) a management discussion and analysis that includes a comparison
to budget for that fiscal year, and a comparison of performance for that fiscal
year to the prior fiscal year;
          (b) except as otherwise set forth on Schedule 6.1 with respect to the
financial statements for the fiscal quarter ended June 30, 2008, as soon as
available and in any event upon the first to occur of (x) the date on which
Holdings files its quarterly report on Form 10-Q with the SEC for each fiscal
quarter or (y) 50 days after the end of each fiscal quarter (including the
fourth fiscal quarter of each fiscal year):
          (i) consolidated statements of operations, shareholders’ equity and
cash flows of Holdings and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the respective fiscal year to the end of such
fiscal quarter, and the related consolidated balance sheets of Holdings and its
Subsidiaries at the end of such period, setting forth in each case in
comparative form the corresponding consolidated figures for the corresponding
period in the preceding fiscal year, and the corresponding figures for the
forecasts most recently delivered to the Agent for such period;
          (ii) a certificate of a Designated Financial Officer, which
certificate shall state that said consolidated financial statements referred to
in the preceding clause (i) fairly present in all material respects the
consolidated financial condition and results of operations of Holdings and its
Subsidiaries, in each case in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to normal year-end audit adjustments
and the omission of footnotes);
          (iii) a management discussion and analysis that includes a comparison
to

- 46 -



--------------------------------------------------------------------------------



 



budget for that fiscal quarter, and a comparison of performance for that fiscal
quarter to the corresponding period in the prior year; and
          (iv) (A) schedules showing quarterly inflows and outflows of funds to
and from Sundance and the UK Subsidiary from and to the other Credit Parties,
which reports and schedules shall be in form reasonably satisfactory to the
Agent, and (B) summary income statements and balance sheets on a segment by
segment basis, in form reasonably satisfactory to the Agent;
          (c) as soon as available and in any event within 30 days after the end
of each month (including the last month of each fiscal year and fiscal quarter):
          (i) consolidated statements of operations and free cash flows of
Holdings and its Subsidiaries for such month and for the period from the
beginning of the respective fiscal year to the end of such month, and the
related consolidated balance sheets of Holdings and its Subsidiaries as at the
end of such period, setting forth in each case in comparative form the
corresponding consolidated figures for the corresponding period in the preceding
fiscal year, and the corresponding figures for the forecasts most recently
delivered to the Agent for such period;
          (ii) a certificate of a Designated Financial Officer, which
certificate shall state that said consolidated financial statements referred to
in the preceding clause (i) fairly present in all material respects the
consolidated financial condition and results of operations of Holdings and its
Subsidiaries, in each case in accordance with GAAP, consistently applied, as at
the end of, and for, such period (subject to normal quarter-end adjustments and
year-end audit adjustments and the omission of footnotes);
          (iii) a management discussion and analysis that includes a comparison
to budget for that fiscal month, and a comparison of performance for that fiscal
month to the corresponding period in the prior year; and
          (iv) (A) flash reports for the Credit Parties for such month setting
forth, among other things, revenue, EBITDA, Net EBITDA and free cash flow on a
segment by segment basis, which reports shall be in form reasonably satisfactory
to the Agent and (B) summary income statements and balance sheets on a segment
by segment basis, in form reasonably satisfactory to the Agent;
          (d) as soon as available and in any event (i) upon the date on which
the quarterly financial statements for each fiscal quarter are required to be
delivered pursuant to Section 6.1(b), a Compliance Certificate duly executed by
a Designated Financial Officer with respect to such quarterly financial
statements, and (ii) upon the date on which the annual financial statements for
each fiscal year are required to be delivered pursuant to Section 6.1(a), a
Compliance Certificate duly executed by a Designated Financial Officer with
respect to such annual financial statements;
          (e) as soon as available and in any event (i) no later than
November 30 of the immediately preceding fiscal year on a preliminary basis and
(ii) February 15 of such fiscal year on a final basis, statements of forecasted
income and cash flows for the Credit Parties for each fiscal month in such
fiscal year and for the forthcoming three fiscal years, year by year, and a
forecasted balance sheet of the Credit Parties as of the last day of each fiscal
month in such fiscal year, and as of the last day of each of the forthcoming
three fiscal years, together with supporting assumptions which were believed by
the Credit Parties in good faith to be reasonable when made, all prepared in
good faith in reasonable detail and consistent with the Credit Parties’ past
practices in preparing projections and otherwise reasonably

- 47 -



--------------------------------------------------------------------------------



 



satisfactory in scope to the Required Lenders;
          (f) promptly upon receipt thereof, copies of all management letters
and accountants’ letters received by the Credit Parties; and
          (g) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the Credit
Parties, or compliance with the terms of this Agreement, as the Agent or any
Lender may reasonably request.
     6.2 Notices of Material Events. The Credit Parties will furnish to the
Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Credit
Party or Affiliate that could reasonably be expected to result in a Material
Adverse Effect;
          (c) the occurrence of any ERISA Event related to any Plan or Foreign
Plan of any Credit Party or Subsidiary or Knowledge of any ERISA Event related
to a Plan or Foreign Plan of any other ERISA Affiliate that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Credit Parties or their Subsidiaries in an aggregate
amount exceeding $50,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Designated Financial Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     6.3 Existence; Conduct of Business. The Credit Parties shall, and shall
cause each of their Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of its business, except, in the case of this clause (b), such as could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation, dissolution or any discontinuance or sale of such
business permitted under Section 7.4.
     6.4 Payment of Obligations. The Credit Parties shall, and shall cause each
of their Subsidiaries to, pay its obligations, including Tax liabilities before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Credit Party or Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, which reserves shall be acceptable
to Agent, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
     6.5 Maintenance of Properties; Insurance. The Credit Parties shall, and
shall cause each of their Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition (for
the purpose for which it is used), ordinary wear and tear and immaterial loss
from casualty and condemnation excepted, and (b) maintain insurance, with
financially sound and

- 48 -



--------------------------------------------------------------------------------



 



reputable insurance companies, as may be required by law and such other
insurance in such amounts and against such risks as are customarily maintained
by similarly sized companies engaged in the same or similar businesses operating
in the same or similar locations, including business interruption insurance,
product liability insurance and, in the event that any Collateral is located in
any area that has been designated by the Federal Emergency Management Agency as
a “Special Flood Hazard Area”, flood insurance on such Collateral; provided that
the Agent and the Lenders agree that the Credit Parties’ insurance policies and
coverage levels existing as of the Closing Date are satisfactory to the Agent
and the Lenders as of the Closing Date. Without limiting the generality of the
foregoing, the Credit Parties shall, and shall cause each of their Subsidiaries
to, maintain or cause to be maintained replacement value casualty insurance on
the Collateral under such policies of insurance, in each case with such
insurance companies, in such amounts, with such deductibles, and covering such
terms and risks as are at all times satisfactory to the Agent in its
commercially reasonable judgment. All general liability and other liability
policies with respect to any Credit Party shall name the Agent for the benefit
of the Lenders as an additional insured thereunder as its interests may appear,
and all business interruption and casualty insurance policies shall contain a
loss payable clause or endorsement, satisfactory in form and substance to the
Agent that names the Agent for the benefit of the Lenders as the loss payee
thereunder. All policies of insurance shall provide that the insurer shall
endeavor to provide at least 30 days prior written notice to the Agent of any
modifications or cancellation of such policy.
     6.6 Books and Records; Inspection Rights. (a) The Credit Parties shall, and
shall cause each of their Subsidiaries to, keep proper books of record and
account in which entries are made of all dealings and transactions in relation
to its business and activities which fairly record in all material respects such
transactions and activities. The Credit Parties shall, and shall cause each of
their Subsidiaries to, permit any representatives of the Agent or any Lender or
any independent examiners or advisors designated by the Agent to visit, inspect
and audit its properties, to examine, audit and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
(including without limitation, the division heads of each Credit Party) and
independent accountants as frequently as the Agent deems appropriate; provided
that, so long as no Default has occurred and is continuing, (i) the Agent and
the Lenders, as a group, will not conduct more than two (2) such visits,
inspections and audits during any fiscal year, (ii) all such visits shall be on
reasonable prior notice and at reasonable times during regular business hours of
such Credit Party and (iii) such visits and inspections shall not be scheduled
when the Credit Parties’ independent public accountants are performing their
review or examination related to fiscal quarter-end or year-end SEC reporting
periods; and provided further that after the occurrence and during the
continuance of any Default, the Agent and any of the Lenders may visit and
conduct such audits and inspections at any reasonable times. The Credit Parties
shall, and shall cause each of their Subsidiaries to, reimburse the Agent and
each Lender for all reasonable and documented examination, audit and inspection
costs, including all reasonable and documented fees, costs and expenses charged
by independent inspectors, auditors or examiners, all internal costs of the
Agent and each Lender at the outstanding rate charged by the Agent and each
Lender and all reasonable and documented out-of-pocket expenses incurred in
connection with such examinations, inspections and audits.
     (b) To the extent requested by the Agent or the Required Lenders (which
request may be a standing request), the Credit Parties, in consultation with the
Agent or the Required Lenders, as the case may be, will arrange for a meeting to
be held at least once every year and teleconferences to be held at least once
each fiscal quarter (and after the occurrence and during the continuance of a
Default, more frequently, if requested by the Agent or the Required Lenders)
with the Lenders and the Agent at which the business and operations of the
Credit Parties are discussed.
     6.7 Fiscal Year. The fiscal year of the Credit Parties ends on December 31
of each year and, to enable the ready and consistent determination of compliance
with the covenants set forth in Section

- 49 -



--------------------------------------------------------------------------------



 



7.10 hereof, the Credit Parties shall, and shall cause each of their
Subsidiaries to, maintain such fiscal year and such method of determining the
last day of the first three fiscal quarters in each fiscal year.
     6.8 Compliance with Laws. The Credit Parties shall, and shall cause each of
their Subsidiaries to, comply with (i) all permits, licenses and authorizations,
including environmental permits, licenses and authorizations, issued by a
Governmental Authority, except to the extent that any failure to comply
therewith could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) all laws, rules, regulations and
orders including Environmental Laws, all OFAC Regulations, the Trading with the
Enemy Act, the FAC Regulations, the USA Patriot Act of 2001 and the FCPA, of any
Governmental Authority and (iii) all contractual obligations, in each case
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
     6.9 Use of Proceeds. The proceeds of the Term Loans consisting of cash will
be used only for (a) the repayment of Existing Debt on the Closing Date as
contemplated by Section 5.1(o) and (b) the payment of the fees and expenses
incurred in connection with the Transactions occurring at the Effective Time. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
     6.10 Certain Obligations Respecting Subsidiaries.
          (a) The Credit Parties shall, and shall cause each of their
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that the percentage of the issued and outstanding shares of capital stock
of any class or character owned by it in any Subsidiary on the date hereof is
not at any time decreased; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, dissolution or any discontinuance or sale of
such business permitted under Section 7.4.
          (b) In the event that the Credit Parties form or acquire any
Subsidiary after the Closing Date, this Section 6.10(b) shall be applicable and
the Credit Party forming or acquiring such Subsidiary will take or cause to be
taken the following actions: as soon as possible but in any case not later than
20 days after the date on which such Subsidiary is created (or, in the case of
the acquisition of any Subsidiary, concurrently with the consummation of such
acquisition) (x) cause such Subsidiary to (A) execute and deliver to the Agent a
joinder to this Agreement and thereby become a Guarantor hereunder, (B) execute
and deliver to the Agent a counterpart to the Security Agreement and thereby
become a party thereto as an additional “Grantor” thereunder and grant to the
Agent a First Priority Lien on all “Collateral” of such Subsidiary thereunder
and, in the case of the formation of any Subsidiary under the laws of any
province of Canada (other than Quebec) pursuant to Section 7.4(a), execute and
deliver to the Agent such security agreements and other security documents as
the Agent may reasonably require to provide the Agent with a First Priority Lien
on all “Collateral” of such Subsidiary under the law of the applicable Canadian
province, (C) take such other action as shall be necessary to create and perfect
valid and enforceable First Priority Liens (other than Permitted Liens) in favor
of the Agent on all or substantially all of the assets of such Subsidiary
consistent with the provisions of this Agreement and the applicable other Loan
Documents and (D) deliver proof of corporate action, incumbency of officers and
other documents and opinions (including without limitation, an opinion of local
Canadian counsel in the case of the formation of a Subsidiary under the laws of
any province of Canada pursuant to Section 7.4(a)) as is consistent with those
delivered by the Borrower pursuant to Article 5 as of the Effective Time and
(y) execute and deliver to the Agent such pledge agreements or such addenda or
amendments to the Security Agreement and take such other actions (including
delivering the certificates representing such shares of stock or other equity
interests to the Agent) as shall be necessary to create and perfect valid and
enforceable First Priority Liens in favor of the Agent on all of the issued and
outstanding stock or other equity interests of such Subsidiary, all of the
foregoing to be in form and substance reasonably

- 50 -



--------------------------------------------------------------------------------



 



satisfactory to the Agent.
     6.11 ERISA. Except where a failure to comply with any of the following,
individually or in the aggregate, would not or could not reasonably be expected
to result in a Material Adverse Effect, (i) the Credit Parties will maintain,
and cause each ERISA Affiliate to maintain, each Plan in compliance with all
applicable requirements of ERISA and of the Code and with all applicable rulings
and regulations issued under the provisions of ERISA and of the Code, (ii) the
Credit Parties will not and, to the extent authorized, will not permit any of
the ERISA Affiliates to (a) engage in any transaction with respect to any Plan
which would subject any Credit Party to either a civil penalty assessed pursuant
to Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code,
(b) fail to make full payment when due of all amounts which, under the
provisions of any Plan, any Credit Party or any ERISA Affiliate is required to
pay as contributions thereto, or permit to exist any accumulated funding
deficiency (as such term is defined in Section 302 of ERISA and Section 412 of
the Code), whether or not waived, with respect to any Pension Plan or (c) fail
to make any payments to any Multiemployer Plan that any Credit Party or any of
the ERISA Affiliates may be required to make under any agreement relating to
such Multiemployer Plan or any law pertaining thereto and (iii) the Credit
Parties will maintain, and will cause each Subsidiary to maintain, each Foreign
Plan in compliance with the terms thereof and all requirements of applicable
law.
     6.12 Environmental Matters; Reporting. The Credit Parties shall, and shall
cause each of their Subsidiaries to, observe and comply with, and cause each
Subsidiary to observe and comply with all Environmental Law, except as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. The Credit Parties will give the Agent and each Lender
prompt written notice of any violation as to any Environmental Law by any Credit
Party and of the commencement of any judicial or administrative proceeding
relating to Environmental Laws which shall, or could reasonably be expected to,
have a Material Adverse Effect.
     6.13 Matters Relating to Additional Real Property Collateral.
          (a) From and after the Effective Time, in the event that Credit Party
acquires any Additional Mortgaged Property or in the event that the Agent or the
Required Lenders determine that any Real Property Asset has become an Additional
Mortgaged Property, the Credit Parties shall, and shall cause each of their
Subsidiaries to (i) deliver to the Agent, as soon as practicable after the Agent
or the Required Lenders have notified the Credit Parties that a Real Property
Asset is an Additional Mortgaged Property, fully executed and notarized
Mortgages (“Additional Mortgages”), in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering the interest of
the applicable Credit Party in such Additional Mortgaged Property, together with
mortgagee title insurance policies or commitments therefor, opinions of counsel
with respect to such Additional Mortgages and copies of all surveys, deeds,
title exception documents, flood hazard certificates and other documents as the
Agent or the Required Lenders may reasonably require with respect to such
Additional Mortgaged Property, all of which shall be in form and substance
satisfactory to the Agent and provided at the sole cost and expense of the
Credit Parties, and (ii) take or cause to be take all such other actions as the
Agent or the Required Lenders may reasonably require in order to provide the
Agent with a perfected, First Priority Lien (other than Permitted Liens) on such
Additional Mortgaged Property, all of which actions shall be taken in a manner
satisfactory to the Agent and at the sole cost and expense of the Credit
Parties.
          (b) From and after the Effective Time, in the event that any Credit
Party enters into any lease with respect to any real property, such Credit Party
shall provide prompt written notice thereof to the Agent and, if requested by
the Agent, the Credit Parties shall deliver promptly to the Agent copies of the
lease, and all amendments thereto, between the Credit Party and the landlord or
tenant, and, if such real property constitutes Material Leasehold Property, such
Credit Party shall deliver to the Agent a

- 51 -



--------------------------------------------------------------------------------



 



Landlord’s Waiver and Consent with respect thereto and where required by the
terms of any lease, the consent of the mortgagee, ground lessor or other party.
          (c) If requested by the Agent or the Required Lenders at any time when
an Event of Default has occurred and is continuing, the Credit Parties shall,
and shall cause each of their Subsidiaries to, (i) permit an independent real
estate appraiser satisfactory to the Agent, upon reasonable notice, to visit and
inspect any Additional Mortgaged Property for the purpose of preparing an
appraisal of such Additional Mortgaged Property satisfying the requirements of
all applicable laws and regulations (in each case to the extent required under
such laws and regulations as determined by the Agent in its sole discretion) and
(ii) deliver or cause to be delivered to the Agent reports and other information
in form, scope and substance reasonably satisfactory to the Agent and prepared
by environmental consultants satisfactory to the Agent, concerning any
environmental hazards or liabilities to which any Credit Party may be subject
with respect to any Additional Mortgaged Property. Any appraisal, report or
other information referred to in this Section 6.13(c) which may be requested by
the Agent or the Required Lenders shall be at the sole cost and expense of the
Credit Parties.
     6.14 Cash Deposits; Bank Accounts and Securities Accounts. The Credit
Parties shall take all actions necessary to maintain, preserve and protect the
rights and interests of the Agent with respect to all cash deposits of the
Credit Parties and all other proceeds of Collateral. Without limiting the
generality of the foregoing, the Credit Parties shall cause all lock boxes, bank
accounts, deposit accounts and securities accounts (including without
limitation, the BNY Concentration Account and the BNY Securities Accounts) of
the Credit Parties to be subject to the control of the Agent and enter into, and
cause each depository institution or securities intermediary which maintains any
lock box, bank account, deposit account or securities account on behalf of any
Credit to enter into, a Control Agreement covering each such lock box, bank
account, deposit account or securities account and the Credit Parties shall open
any deposit or other bank account or securities account only with the Agents’
prior written consent; provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Credit Parties shall be permitted to
maintain deposit accounts (other than the BNY Concentration Account) not subject
to the Agent’s control so long as the Credit Parties are in compliance with
Section 7.5(c) at all times.
ARTICLE 7
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
each Credit Party covenants and agrees with the Agent and the Lenders that:
     7.1 Indebtedness. The Credit Parties shall not, and shall not permit any of
their Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
          (a) Indebtedness created hereunder;
          (b) Existing Debt on the Closing Date which is set forth in
Schedule 7.1 and has been designated on such schedule as Indebtedness that will
remain outstanding following the funding of the initial Loans, and any
extension, renewal, refunding, refinancing or replacement of any such
Indebtedness that does not increase the principal amount thereof;
          (c) Indebtedness of a Domestic Credit Party (other than Holdings and
Sundance) to any other Credit Party;

- 52 -



--------------------------------------------------------------------------------



 



          (d) Guarantees permitted under Section 7.3;
          (e) Indebtedness of the Borrower under the Senior Notes and any
Permitted Refinancing Indebtedness with respect thereto, provided that the
aggregate principal amount of such Indebtedness shall not exceed $138,800,000 at
any time (plus the amount of any interest which is paid-in-kind by adding such
interest to the outstanding principal balance of such Indebtedness in lieu of
the payment of cash interest thereon in accordance with the terms of the Senior
Notes);
          (f) Indebtedness of Holdings under the Discount Notes and any
Permitted Refinancing Indebtedness with respect thereto, provided that the
accreted aggregate principal amount of such Indebtedness shall not exceed
$127,641,866 at any time (plus the amount of any interest which is accreted or
paid-in-kind by adding such interest to the outstanding principal balance of
such Indebtedness in lieu of the payment of cash interest thereon in accordance
with the terms of the Discount Notes);
          (g) Indebtedness in respect of Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Credit
Parties are exposed in the conduct of their business or the management of their
liabilities;
          (h) Subordinated Indebtedness of the Credit Parties, provided that
(i) the principal amount of all such Indebtedness incurred by the Credit Parties
from and after the Effective Time shall not exceed $12,500,000 in the aggregate,
(ii) at the time of and immediately after giving effect to the incurrence of
such Subordinated Indebtedness, no Default shall have occurred and be
continuing, (iii) after giving effect to the incurrence of such Subordinated
Indebtedness, the Credit Parties shall be in compliance with the financial
covenants set forth in Section 7.10 on a pro forma basis (recomputed for the
most recent period for which financial statements have been delivered under
Section 6.1 to give effect to the incurrence of such Indebtedness as if such
Indebtedness had been incurred on the first day of such period), (iv) such
Indebtedness shall be unsecured and (v) the proceeds of such Indebtedness (less
any portion thereof required to be applied to prepay the Loans pursuant to
Section 2.5(b)(i)) shall be used by the Credit Parties to finance Permitted
Acquisitions, to fund growth Capital Expenditures permitted by this Agreement or
for working capital purposes of the Credit Parties;
          (i) Indebtedness consisting of netting services, overdraft protection
and similar arrangements in connection with deposit accounts in the ordinary
course of business; and
          (j) Indebtedness consisting of unsecured promissory notes issued by
Holdings to directors or employees to finance the purchase or redemption of
capital stock of Holdings to the extent such purchase or redemption is permitted
by Section 7.6(f)..
     7.2 Liens. The Credit Parties shall not, and shall not permit any of their
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except (the following being called “Permitted Liens”):
          (a) Liens created in favor of the Agent hereunder or under the other
Loan Documents;
          (b) any Lien on any property or asset of any Credit Party existing on
the date hereof and set forth in Schedule 7.1 (excluding, however, following the
making of the Loans hereunder, the Liens in favor of any Person other than the
Agent securing Indebtedness not designated on said schedule as Indebtedness to
remain outstanding following the funding of the Loans), provided that (i) such
Lien shall not apply to any other property or asset of any Credit Party and
(ii) such Lien shall secure only those

- 53 -



--------------------------------------------------------------------------------



 



obligations which it secures on the date hereof and extensions, renewals,
refinancing and replacements thereof that do not increase the outstanding
principal amount thereof;
          (c) Liens imposed by any Governmental Authority for taxes, assessments
or charges not yet delinquent or which are being contested in good faith and by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the applicable Credit Party in accordance with GAAP;
          (d) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens, and vendors’ Liens imposed by statute or common
law not securing the repayment of Indebtedness, arising in the ordinary course
of business which are not overdue by more than 60 days or which are being
contested in good faith and by appropriate proceedings and Liens securing
judgments (including pre-judgment attachments) but only to the extent for an
amount and for a period not resulting in an Event of Default under
Section 8.1(j) hereof;
          (e) pledges or deposits under worker’s compensation, unemployment
insurance and other social security legislation and pledges or deposits to
secure the performance of bids, tenders, trade contracts (other than for
borrowed money), leases (other than capital leases), utility purchase
obligations, statutory obligations, surety and appeal bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
          (f) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of Property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not, in the aggregate, materially detract
from the value of the Property of any Credit Party or materially interfere with
the ordinary conduct of the business of any Credit Party;
          (g) Liens consisting of bankers’ liens and rights of setoff, in each
case, arising by operation of law, and Liens on documents presented in letter of
credit drawings;
          (h) Any interest or title of a lessor, sublessor, licensor or
sublicensor under any operating lease or license enterered into by any Credit
Party as lessee, sublessee, licensee or sublicensee in the ordinary course of
business and any precautionary UCC financing statements filed in connection
therewith; and
          (i) Liens of a collecting bank arising under Section 4-210 of the UCC
on items in the course of collection.
     7.3 Contingent Liabilities. The Credit Parties shall not, and shall not
permit any of their Subsidiaries to, Guarantee the Indebtedness or other
obligations of any Person, or Guarantee the payment of dividends or other
distributions upon the stock of, or the earnings of, any Person, except:
          (a) endorsements of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business;
          (b) Guarantees and letters of credit in effect on the date hereof
which are disclosed in Schedule 7.1, and any replacements thereof in amounts not
exceeding such Guarantees;
          (c) Guarantees in favor of the Agent and the Lenders;
          (d) Guarantees by any Credit Party of Indebtedness of any Domestic
Credit Party

- 54 -



--------------------------------------------------------------------------------



 



(other than Holdings and Sundance) to the extent such Indebtedness is otherwise
permitted by Section 7.1; and
          (e) Guarantees by any Credit Party of obligations (other than
Indebtedness) of any Domestic Credit Party (other than Holdings and Sundance) to
the extent such obligations are permitted or not restricted by this Agreement.
     7.4 Fundamental Changes; Asset Sales.
          (a) The Credit Parties shall not, and shall not permit any of their
Subsidiaries to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Credit Parties shall not, and shall not permit
any of their Subsidiaries to, acquire any business or property from, or capital
stock of, or other equity interests in, or be a party to any acquisition of, any
Person except for purchases of property in the ordinary course of business,
Investments permitted under Section 7.5, Capital Expenditures permitted under
Section 7.10(d) and Permitted Acquisitions. The Credit Parties shall not, and
shall not permit any of their Subsidiaries to, form or acquire any Subsidiary
without the express prior written consent of the Required Lenders; provided that
(i) the Credit Parties may form any Domestic Subsidiary for the purpose of
effecting a Permitted Acquisition so long as the Credit Parties comply with
Section 6.10 and (ii) the Credit Parties may form a Subsidiary organized under
the laws of one of the provinces of Canada (other than Quebec) so long as the
Credit Parties comply with Section 6.10.
          (b) The Credit Parties shall not, and shall not permit any of their
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose (including
any Disposition) of, in one transaction or a series of transactions, any part of
their business or property, whether now owned or hereafter acquired (including
receivables, Patents, Trademarks, Copyrights and leasehold interests but
excluding (x) obsolete or worn-out tangible property (including leasehold
interests other than Material Leasehold Property), or tools, equipment or other
tangible property (other than any Material Leasehold Property or Material Owned
Property) no longer used or useful in their business and (y) any inventory or
other property (other than receivables) sold or disposed of in the ordinary
course of business and on ordinary business terms), provided that the Credit
Parties may sublease real property to the extent such sublease would not
interfere with the operation of the business of the Credit Parties. The Credit
Parties shall not, and shall not permit any of their Subsidiaries to, offer to
issue or issue any capital stock or other equity interests, provided that
Holdings may issue Qualified Equity Interests so long as (A) the proceeds
thereof are applied to prepay the Loans to the extent required by
Section 2.5(b)(i) and (B) no Change of Control results therefrom.
          (c) Notwithstanding the foregoing provisions of this Section 7.4:
          (i) any Domestic Credit Party (other than Holdings and Sundance) may
be merged or combined with or into any other Domestic Credit Party (other than
Holdings and Sundance), provided that if such merger involves the Borrower,
(x) the Borrower shall be the surviving entity and (y) no Change of Control
shall occur;
          (ii) any Domestic Credit Party (other than Sundance) which is a
Subsidiary of the Borrower may sell, lease transfer or otherwise dispose of any
or all of its property (upon voluntary liquidation or otherwise) to the Borrower
or any other Domestic Credit Party (other than Sundance) which is a Subsidiary
of the Borrower;
          (iii) the Credit Parties may consummate the Sundance Sale; and
          (iv) the Credit Parties may consummate other Dispositions not
otherwise

- 55 -



--------------------------------------------------------------------------------



 



permitted by clauses (i) through (iii) of this Section 7.4(c), provided that the
aggregate fair market value of all such assets sold or otherwise disposed of
during the term of this Agreement does not exceed $500,000.
     7.5 Investments; Hedging Agreements; Subsidiary Cash.
          (a) The Credit Parties shall not, and shall not permit any of their
Subsidiaries to, make or permit to remain outstanding any Investment, except:
          (i) (A) Investments existing on the date hereof by any Credit Party in
the equity interests of its Subsidiaries, (B) Investments by Holdings in equity
interests of the Borrower, (C) Investments by the Borrower in the equity
interests of its Subsidiaries (other than Sundance) that are Domestic Credit
Parties and (D) Investments by Subsidiaries that are not Credit Parties in other
Subsidiaries that are not Credi Parties;
          (ii) Investments consisting of Guarantees permitted by Section 7.3 and
Indebtedness permitted by Section 7.1(c);
          (iii) Permitted Investments;
          (iv) Permitted Acquisitions;
          (v) Checking and deposit accounts with banks used in the ordinary
course of business;
          (vi) Investments by the Credit Parties in the UK Subsidiary, Sundance
or any Person which is not a Credit Party, provided that (w) all such
Investments are made solely in cash, (x) the sum of (1) the aggregate amount of
all Investments made by the Credit Parties in the UK Subsidiary or such other
Persons which are not Credit Parties from and after the date of this Agreement
plus (2) the Sundance Investment Amount shall not exceed $2,000,000 in the
aggregate at any time, (y) all loans by the Credit Parties to the UK Subsidiary
or Sundance shall be evidenced by the Intercompany Note, which Intercompany Note
(together with any necessary endorsements) shall have been pledged to the Agent
and delivered to the Agent to be held as collateral security for the Obligations
and (z) no Default or Event of Default exists or would immediately result after
giving effect to such transaction;
          (vii) Investments consisting of capital stock received in satisfaction
of disputes or in connection with the bankruptcy of a customer; and
          (viii) Deposits or pledges permitted under Section 7.2(e).
In determining the amount of Investments permitted under Section 7.5(a)(vi),
(A) the amount of any Investment not constituting Indebtedness outstanding at
any time shall be the aggregate Investment by the applicable Person, less all
dividends or other distributions on equity or returns of capital received by
such Person with respect to that particular Investment and (B) the amount of any
Investment constituting Indebtedness outstanding at any time shall be the
outstanding principal balance of such Indebtedness at such time plus all accrued
interest thereon.
          (b) The Credit Parties shall not, and shall not permit any of their
Subsidiaries to, enter into any Hedging Agreement, other than Hedging Agreements
permitted by Section 7.1(g).

- 56 -



--------------------------------------------------------------------------------



 



          (c) The Credit Parties shall not permit the sum of (i) the aggregate
amount of funds on deposit in all deposit accounts, bank accounts and securities
accounts of the Credit Parties which are not subject to First Priority Liens and
Control Agreements in favor of the Agent plus (ii) the aggregate amount funds on
deposit in all deposit accounts, bank accounts and securities accounts of their
Subsidiaries which are not Credit Parties to exceed $500,000 in the aggregate at
any time.
     7.6 Restricted Junior Payments. The Credit Parties shall not, and shall not
permit any of their Subsidiaries to declare or make any Restricted Junior
Payment at any time; provided, however, that:
          (a) any Subsidiary of a Domestic Credit Party (other than Holdings)
may pay or make dividends and distributions to such Domestic Credit Party (other
than Holdings);
          (b) so long as no Default has occurred and is continuing or would
result therefrom, Holdings may redeem its capital stock solely in exchange for
other capital stock of Holdings constituting Qualified Equity Interests;
          (c) the Borrower may make dividends or other distributions to Holdings
(i) in amounts required for Holdings to pay income taxes imposed directly on
Holdings to the extent such taxes are directly attributable to the income of
Holdings and its Subsidiaries (including by virtue of Holdings being the common
parent of a consolidated or combined tax group of which the Borrower and its
Subsidiaries are members), (ii) in amounts equal to the amounts required for
Holdings to pay franchise taxes and other fees required to maintain its
existence and (iii) to enable Holdings to pay other general and customary
holding company costs and expenses (including without limitation, directors’
fees and expenses) incurred by Holdings in the ordinary course of business in an
aggregate amount not to exceed $750,000 during any fiscal year;
          (d) the Borrower may make regularly scheduled payments of interest
under the Senior Notes in accordance with the payment terms of the Senior Notes
as in effect on the date hereof, provided that at the time of any such payment
and immediately after giving effect thereto, no Default shall have occurred and
be continuing;
          (e) Holdings may make (and the Borrower may make dividends and
distributions to Holdings in amounts sufficient to enable Holdings to make)
regularly scheduled payments of interest under the Discount Notes in accordance
with the payment terms of the Discount Notes as in effect on the date hereof,
provided that at the time of any such dividend or payment and immediately after
giving effect thereto, no Default shall have occurred and be continuing;
          (f) Holdings may redeem (and the Borrower may make dividends and
distributions to Holdings in amounts sufficient to enable Holdings to redeem)
any of its capital stock or warrants or options to acquire any of its capital
stock owned by any terminated employee, provided that (i) no Default or Event of
Default has occurred and is continuing or would arise as a result of such
payment, (ii) after giving effect to such payment, the Credit Parties are in
compliance on a pro forma basis with the financial covenants set forth in
Section 7.10 of this Agreement (recomputed for the most recent period for which
financial statements have been delivered in accordance with the terms hereof
after giving effect thereto), (iii) the aggregate amount of all such payments
(whether made in cash, by the issuance of Indebtedness or otherwise) shall not
exceed $2,000,000 during the term of this Agreement and (iv) the aggregate
amount of all such payments made in cash shall not exceed $500,000 during the
term of this Agreement; and
          (g) To the extent permitted under the applicable Subordination
Agreement, the applicable Credit Party may pay as and when due and payable
regularly scheduled interest in respect of Subordinated Indebtedness.

- 57 -



--------------------------------------------------------------------------------



 



     7.7 Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Credit Parties shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly (a) make any Investment in an Affiliate;
(b) transfer, sell, lease, assign or otherwise dispose of any property to an
Affiliate; (c) merge into or consolidate with an Affiliate, or purchase or
acquire property from an Affiliate; or (d) enter into any other transaction
directly or indirectly with or for the benefit of an Affiliate (including
guarantees and assumptions of obligations of an Affiliate); provided that:
          (i) any Affiliate who is an individual may serve as a director,
officer, employee or consultant of any Credit Party, receive reasonable
compensation for his or her services in such capacity and benefit from Permitted
Investments to the extent specified in clause (e) of the definition thereof;
          (ii) the Credit Parties may engage in and continue the transactions
with or for the benefit of Affiliates which are described in Schedule 7.7 or are
referred to in Section 7.6 (but only to the extent specified in such section);
and
          (iii) the Credit Parties may engage in transactions with Affiliates in
the ordinary course of business on terms which are no less favorable to the
Credit Parties than those likely to be obtained in an arms’ length transaction
between a Credit Party and a non-affiliated third party, so long as the Credit
Parties deliver to the Agent and each Lender (A) with respect to any Affiliate
transaction effected pursuant to this clause (iii) involving aggregate
consideration in excess of $1,500,000, a resolution of the Board of Directors of
the applicable Credit Party set forth in an officers’ certificate certifying
that such Affiliate transaction complies with this clause (iii) and that such
Affiliate transaction has been approved by a majority of the disinterested
members of the Board of Directors of such Credit Party and (B) with respect to
any Affiliate transaction or series of related Affiliate transactions involving
aggregate consideration in excess of $10,500,000, an opinion as to the fairness
to the applicable Credit Party of such Affiliate transaction from a financial
point of view issued by an accounting, appraisal or investment banking firm of
national standing.
     7.8 Restrictive Agreements. The Credit Parties shall not, and shall not
permit any of their Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement (other than this
Agreement, the Discount Note Indenture and the Senior Note Indenture) that
prohibits, restricts or imposes any condition upon (a) the ability of any Credit
Party to create, incur or permit to exist any Lien upon any of its property or
assets, or (b) the ability of any Subsidiary of any Credit Party to pay
dividends or other distributions to such Credit Party with respect to any shares
of its capital stock or other equity interests or to make or repay loans or
advances to any Credit Party or the ability of any Credit Party to Guarantee
Indebtedness of any other Credit Party; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 7.8 (but shall apply to any extension or
renewal of, or any amendment or modification materially expanding the scope of,
any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of stock or assets of a Subsidiary of a Credit Party pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts (excluding license agreements)
restricting the assignment thereof.

- 58 -



--------------------------------------------------------------------------------



 



     7.9 Sale-Leaseback Transactions. The Credit Parties shall not, and shall
not permit any of their Subsidiaries to, directly or indirectly, enter into any
arrangements with any Person whereby any Credit Party or such Subsidiary shall
sell or transfer (or request another Person to purchase) any property, real,
personal or mixed, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property from any Person.
     7.10 Certain Financial Covenants.
          (a) Secured Leverage Ratio. The Credit Parties shall not permit the
Secured Leverage Ratio as of each date set forth below to exceed the ratio set
opposite such date below:

      Date   Ratio
September 30, 2008
  3.33 to 1.00
December 31, 2008
  3.33 to 1.00
March 31, 2009
  3.36 to 1.00
June 30, 2009
  3.33 to 1.00
September 30, 2009
  3.33 to 1.00
December 31, 2009
  3.33 to 1.00
March 31, 2010
  3.33 to 1.00
June 30, 2010
  3.13 to 1.00
September 30, 2010
  3.13 to 1.00
December 31, 2010
  3.13 to 1.00
March 31, 2011
  2.94 to 1.00

          (b) Fixed Charge Coverage Ratio. The Credit Parties shall not permit
the Fixed Charge Coverage Ratio as of each date set forth below to be less than
the ratio set forth opposite such date below:

      Date   Ratio
September 30, 2008
  0.83 to 1.00
December 31, 2008
  0.80 to 1.00
March 31, 2009
  0.75 to 1.00
June 30, 2009
  0.72 to 1.00

- 59 -



--------------------------------------------------------------------------------



 



      Date   Ratio
September 30, 2009
  0.69 to 1.00
December 31, 2009
  0.67 to 1.00
March 31, 2010
  0.67 to 1.00
June 30, 2010
  0.67 to 1.00
September 30, 2010
  0.68 to 1.00
December 31, 2010
  0.69 to 1.00
March 31, 2011
  0.70 to 1.00

          (c) Net EBITDA. The Credit Parties shall not permit Net EBITDA for
each period of four consecutive fiscal quarters ending on the Measurement Dates
set forth below to be less than the amount set forth opposite Measurement Date:

          Measurement Date   Minimum Net EBITDA  
September 30, 2008
  $ 29,822,000  
December 31, 2008
  $ 30,371,000  
March 31, 2009
  $ 29,236,000  
June 30, 2009
  $ 29,734,000  
September 30, 2009
  $ 29,892,000  
December 31, 2009
  $ 30,105,000  
March 31, 2010
  $ 30,556,000  
June 30, 2010
  $ 31,275,000  
September 30, 2010
  $ 32,054,000  
December 31, 2010
  $ 32,864,000  
March 31, 2011
  $ 33,430,000  

          (d) Capital Expenditures. The Credit Parties shall not permit the
aggregate amount of Capital Expenditures (including those incurred in connection
with any Capital Lease Obligations) made by the Credit Parties and their
Subsidiaries during each period of four consecutive fiscal quarters ending on
the Measurement Dates set forth below to exceed the amount set forth opposite
such Measurement Date below:

- 60 -



--------------------------------------------------------------------------------



 



          Measurement Date   Maximum Capital Expenditure Amount  
September 30, 2008
  $ 24,391,000  
December 31, 2008
  $ 26,681,000  
March 31, 2009
  $ 26,625,000  
June 30, 2009
  $ 26,591,000  
September 30, 2009
  $ 25,973,000  
December 31, 2009
  $ 25,321,000  
March 31, 2010
  $ 25,670,000  
June 30, 2010
  $ 26,138,000  
September 30, 2010
  $ 26,605,000  
December 31, 2010
  $ 26,980,000  
March 31, 2011
  $ 27,440,000  

     7.11 Lines of Business. The Credit Parties shall not, and shall not permit
any of their Subsidiaries to, engage to any substantial extent in any line or
lines of business activity other than (i) the types of businesses engaged in by
the Credit Parties as of the Effective Time and businesses substantially related
or incidental thereto, and (ii) such other lines of business as may be consented
to by the Required Lenders.
     7.12 Other Indebtedness. The Credit Parties shall not, and shall not permit
any of their Subsidiaries to, purchase, redeem, retire or otherwise acquire for
value, or set apart any money for a sinking, defeasance or other analogous fund
for the purchase, redemption, retirement or other acquisition of, or make any
voluntary payment or prepayment of the principal of or interest on, or any other
amount owing in respect of any Subordinated Indebtedness or the Indebtedness
under the Senior Notes or Discount Notes, except to the extent permitted by
Section 7.6.
     7.13 Modifications of Certain Documents. The Credit Parties shall not, and
shall not permit any of their Subsidiaries to, consent to any amendment,
modification, supplement or waiver of any of the provisions of any
organizational documents of any Credit Party or Subsidiary, any documents or
agreements evidencing, governing or securing any Subordinated Indebtedness, any
Senior Note Documents or any Discount Note Documents; provided, however, that
the Credit Parties may amend any term or provision of their organizational
documents so long as such amendment does not materially and adversely affect the
interests or rights of the Agents and the Lenders. By way of illustration and
without limiting the condition set forth in the proviso contained in the
immediately preceding sentence, any amendment to any term or provision of any
organizational documents of the Credit Parties pertaining to the rights of
holders of preferred equity interests, common equity interests or warrants shall
be deemed to materially and adversely affect the interests of the Agent and the
Lenders to the extent that such

- 61 -



--------------------------------------------------------------------------------



 



amendment confers upon the holders thereof rights which, if exercised against
any Credit Party, would cause an Event of Default to occur.
     7.14 Special Restrictions on Holdings. Notwithstanding anything herein to
the contrary, Holdings shall not (a) engage in any business or activity other
than holding title to all of the capital stock or other equity interests of the
Borrower, (b) hold any assets except for (i) the capital stock or other equity
interests of the Borrower and (ii) cash maintained in the BNY Holdings Accounts,
provided that each of the BNY Holdings Accounts is at all times subject to a
First Priority Lien in favor of the Agent and covered by a Control Agreement in
favor of the Agent or (c) incur or permit to exist any Indebtedness or other
liabilities (other than Indebtedness under the Loan Documents and the Discount
Note Documents), assume or Guarantee any Indebtedness of any other Person (other
than pursuant to the Loan Documents) or create, incur, assume or permit to exist
any Liens on any or all of its assets (other than the Liens created under the
Loan Documents).
ARTICLE 8
Events of Default
     8.1 Events of Default. The occurrence of any of the following events shall
be deemed to constitute an “Event of Default” hereunder:
          (a) the Credit Parties shall fail to pay to the Agent or the Lenders
(i) any principal of any Loan when the same shall become due and payable,
whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration of such due or prepayment date, or otherwise or (ii) any interest
on any Loan or any other Obligation (other than any Obligation specified in
clause (i) of this Section 8.1(a)) of the Credit Parties to the Agent or the
Lenders within three (3) days after same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof, by
acceleration of such due or prepayment date, or otherwise;
          (b) any representation or warranty made or deemed made by or on behalf
of any Credit Party or any Subsidiary in or in connection with this Agreement,
any of the other Loan Documents or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement, any of the other
Loan Documents or any amendment or modification hereof or thereof, shall prove
to have been incorrect in any material respect when made or deemed made;
          (c) the Credit Parties (i) shall fail to observe or perform any
covenant, condition or agreement contained in Sections 6.1, 6.2, 6.3 (with
respect to existence), 6.5, 6.6, 6.8, 6.9, 6.14, or in Article 7 (it being
expressly acknowledged and agreed that any Event of Default resulting from the
failure of the Credit Parties at any measurement date to satisfy any financial
covenant set forth in Section 7.10 shall not be deemed to be “cured” or remedied
by the Credit Parties’ satisfaction of such financial covenant at any subsequent
measurement date), (ii) shall fail to observe or perform any covenant, condition
or agreement contained in Section 6.10 and such failure described in this clause
(ii) shall continue unremedied for a period of 10 days after the earlier of
(x) Knowledge by any Credit Party or (y) written notice thereof from the Agent
(given at the request of any Lender) to the Borrower or (iii) shall fail to
observe or perform any other covenant, condition or agreement contained in
Sections 6.3 (other than with respect to existence), 6.4, 6.7, 6.11, 6.12, or
6.13 and such failure described in this clause (iii) shall continue unremedied
for a period of 30 days after the earlier of (x) Knowledge by any Credit Party
or (y) written notice thereof from the Agent (given at the request of any
Lender) to the Borrower;
          (d) the Credit Parties or any Subsidiary shall fail to observe or
perform any covenant,

- 62 -



--------------------------------------------------------------------------------



 



condition or agreement contained in this Agreement (other than those specified
in clauses (a), (b) or (c) of this Section 8.1) or any other Loan Document, and
such failure shall continue unremedied for a period of 30 days after the earlier
of (x) Knowledge by any Credit Party or (y) written notice thereof from the
Agent (given at the request of any Lender) to the Borrower;
          (e) the Credit Parties or any Subsidiary shall fail to make any
payment (whether of principal, interest or otherwise and regardless of amount)
in respect of any Material Indebtedness or any Material Rental Obligation, when
and as the same shall become due and payable, after giving effect to any grace
period with respect thereto;
          (f) any event or condition occurs that results in (i) any Material
Indebtedness of any Credit Party or any Subsidiary becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, or (ii) the
lease with respect to any Material Rental Obligation of any Credit Party or any
Subsidiary being terminated prior to its scheduled expiration date or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the counterparty to such lease to cause such lease to be terminated prior
to its scheduled expiration date;
          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Credit Party or any Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
          (h) any Credit Party or any Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Credit Party or any Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
          (i) any Credit Party or any Subsidiary shall become unable, admit in
writing or fail generally to pay its debts as they become due;
          (j) a final judgment or judgments for the payment of money in excess
of $1,000,000 in the aggregate (exclusive of judgment amounts fully covered by
insurance where the insurer has not denied liability in respect of such
judgment) shall be rendered by one or more courts, administrative tribunals or
other bodies having jurisdiction against any Credit Party or any Subsidiary and
the same shall not be discharged (or provision shall not be made for such
discharge), bonded, or a stay of execution thereof shall not be procured, within
60 days from the date of entry thereof and the relevant Credit Party or any
Subsidiary shall not, within said period of 60 days, or such longer period
during which execution of the same shall have been stayed, appeal therefrom and
cause the execution thereof to be stayed during such appeal;

- 63 -



--------------------------------------------------------------------------------



 



          (k) an ERISA Event shall have occurred that, in the reasonable opinion
of the Required Lenders, when taken together with all other ERISA Events that
have occurred, could reasonably be expected to result in a Material Adverse
Effect;
          (l) there shall occur any Change of Control;
          (m) any of the following shall occur: (i) the Liens created hereunder
or under the other Loan Documents shall at any time (other than by reason of the
Agent relinquishing such Lien) cease to constitute valid and perfected Liens on
Collateral intended to be covered thereby having a fair market value of $500,000
in the aggregate; (ii) except for expiration in accordance with its respective
terms, (A) this Agreement, (B) any Note, (C) any Security Document or (D) the
Loan Documents, taken as a whole, shall for whatever reason be terminated, or
shall cease to be in full force and effect; or (iii) the enforceability of any
Loan Document shall be contested by (x) any Person (other than a Credit Party,
the Agent or any Lender) in good faith or (y) any Credit Party;
          (n) there shall occur any loss theft, damage or destruction of any
Collateral not fully covered (subject to such reasonable deductibles as the
Agent shall have approved) by insurance and having a fair market value of
$500,000 in the aggregate;
          (o) any Guarantor shall assert that its obligations under any Loan
Document shall be invalid or unenforceable; or
          (p) there shall occur any Material Adverse Effect;
then, and in every such event (other than an event described in clause (g) or
(h) of this Section 8.1), and at any time thereafter during the continuance of
such event, the Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, (ii) notify the Borrower that the outstanding
principal of the Loans shall bear interest at the Post-Default Rate, and
thereupon the outstanding principal of the Loans shall bear interest at the
Post-Default Rate, (iii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other Obligations, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Credit Parties, and (iv) the
Agent and the Lenders may exercise all of the rights as secured party and
mortgagee hereunder or under the other Loan Documents; and in case of any event
with respect to the Credit Parties or any Subsidiary described in clause (g) or
(h) of this Section 8.1, the Commitments shall automatically terminate, the
principal of the Loans then outstanding shall automatically bear interest at the
Post-Default Rate, the principal of the Loans then outstanding, together with
accrued interest thereon and all fees and other Obligations, shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Credit Parties, and the Agent
and the Lenders shall be permitted to exercise such rights as secured party and
mortgagee hereunder or under the other Loan Documents to the extent permitted by
applicable law.
ARTICLE 9
The Agent
     9.1 Appointment and Authorization. Each of the Lenders hereby irrevocably
appoints the Agent as its agent and authorizes the Agent to take such actions on
its behalf and to exercise such powers

- 64 -



--------------------------------------------------------------------------------



 



as are delegated to the Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.
     9.2 Agent’s Rights as Lender. DDJ or any other financial institution
serving as the Agent hereunder shall have the same rights and powers in its
capacity as a Lender hereunder as any other Lender and may exercise the same as
though it were not the Agent, and DDJ (and any successor acting as Agent) and
its Affiliates may (without having to account therefor to any Lender) lend money
to, make investments in and generally engage in any kind of business with the
Credit Parties (and any of their respective Subsidiaries or Affiliates) as if it
were not acting as Agent, and DDJ and its Affiliates may accept fees and other
consideration from the Credit Parties and any of their respective Subsidiaries
and Affiliates for services in connection with this Agreement or otherwise
without having to account for the same to Lenders.
     9.3 Duties As Expressly Stated. The Agent shall not have any duties or
obligations except those expressly set forth in this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by this Agreement
and the other Loan Documents that the Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as is
required hereunder with respect to such action), and (c) except as expressly set
forth herein and in the other Loan Documents, the Agent shall have no duty to
disclose, or shall not be liable for the failure to disclose, any information
relating to any Credit Party or any of their respective Subsidiaries that is
communicated to or obtained by the financial institution serving as the Agent or
any of its Affiliates or Approved Funds in any capacity. The Agent shall not
shall be liable for any action taken or not taken by it with the consent or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as is required hereunder with respect to such action) or all of the
Lenders if expressly required, or in the absence of its own gross negligence,
willful misconduct or bad faith. The Agent shall be deemed to have no knowledge
of any Default other than a Default of the types specified in Section 8.1(a)
unless and until written notice thereof is given to the Agent by the Borrower or
a Lender, and the Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in,
or in connection with, this Agreement or the other Loan Documents, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any of the other Loan Documents or in connection herewith of therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or in any other Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, the
other Loan Documents or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent. The Agent shall not, except to the extent the Agent expressly instructed
by the Required Lenders with respect to collateral security hereunder and under
the other Loan Documents, be required to initiate or conduct any litigation or
collection proceedings hereunder or under any other Loan Document; provided,
however, that the Agent shall not be required to take any action which exposes
the Agent to personal liability or which is contrary to the Loan Documents or
applicable law.
     9.4 Reliance By Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been executed or sent by the proper Person. The Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any

- 65 -



--------------------------------------------------------------------------------



 



such counsel, accountants or experts. The Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action (it being understood that
this provision shall not release the Agent from performing any action with
respect to the Borrower expressly required to be performed by it pursuant to the
terms hereof or the Security Agreement) under this Agreement. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.
     9.5 Action Through Sub-Agents. The Agent may perform any and all of its
duties, and exercise its rights and powers, by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through its Related
Parties. The exculpatory and indemnification provisions set forth in this
Article 9 with respect to the Agent shall apply to any such sub-agent and to the
Related Parties of the Agent and any such sub-agent, and shall apply to its
activities in connection with the syndication of the credit facilities provided
for herein as well as activities of the Agent.
     9.6 Resignation of Agent and Appointment of Successor Agent. Subject to the
appointment and acceptance of a successor Agent, as provided in this paragraph,
the Agent may resign at any time by notifying the Lenders and the Borrower. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor Agent. If no successor shall have been
so appointed and shall have accepted such appointment within 30 days after such
retiring Agent gives notice of its resignation, then such retiring Agent may, on
behalf of the Lenders, appoint a successor Agent, which shall be a bank or other
financial institution with an office in Boston, Massachusetts or New York, New
York, or an Affiliate of any such bank or other financial institution. Upon the
acceptance of its appointment as Agent hereunder, by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents. The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 10.3 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.
     9.7 Lenders’ Independent Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement and the other Loan
Documents, any related agreement or any document furnished hereunder or
thereunder. Except as explicitly provided herein, the Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect to such operations, business,
property, condition or creditworthiness, whether such information comes into its
possession on or before the first Event of Default or at any time thereafter.
The Agent shall not be deemed a trustee or other fiduciary on behalf of any
party.

- 66 -



--------------------------------------------------------------------------------



 



     9.8 Indemnification. Each Lender agrees to indemnify and hold harmless the
Agent (to the extent not reimbursed under Section 10.3, but without limiting the
obligations of the Credit Parties under Section 10.3), ratably in accordance
with the aggregate principal amount of the respective Commitments of and/or
Loans held by the Lenders (or, if all of the Commitments shall have been
terminated or expired, ratably in accordance with the aggregate outstanding
amount of the Loans held by the Lenders), for any and all liabilities (including
pursuant to any Environmental Law), obligations, losses, damages, penalties,
actions, judgments, deficiencies, suits, costs, expenses (including reasonable
attorney’s fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of any Loan Document or any other documents contemplated by or
referred to therein for any action taken or omitted to be taken by the Agent
under or in respect of any of the Loan Documents or other such documents or the
transactions contemplated thereby (including the costs and expenses that the
Credit Parties are obligated to pay under Section 10.3, but excluding, unless a
Default has occurred and is continuing, normal administrative costs and expenses
incident to the performance of its agency duties hereunder) or the enforcement
of any of the terms hereof or thereof or of any such other documents; provided,
however, that no Lender shall be liable for any of the foregoing to the extent
they are determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence, willful
misconduct or bad faith of the party to be indemnified. The agreements set forth
in this Section 9.8 shall survive the payment of all Loans and other obligations
hereunder and shall be in addition to and not in lieu of any other
indemnification agreements contained in any other Loan Document.
     9.9 Consents Under Other Loan Documents. Except as otherwise provided in
this Agreement and the other Loan Documents, the Agent may, with the prior
written consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the other Loan Documents.
     9.10 Field Audits and Examination Reports; Other Reports and Information.
By becoming a party to this Agreement, each Lender is deemed to have requested
that the Agent furnish to such Lender, promptly after it becomes available, a
copy of each field audit or examination report with respect to the Credit
Parties (each a “Report” and collectively, “Reports”) prepared by or at the
request of the Agent in connection with Section 6.6, and the Agent agrees to so
furnish each Lender with such each such Report. In addition to the foregoing,
(a) any Lender may from time to time request of the Agent in writing that the
Agent provide to such Lender a copy of any report or document specified by such
Lender in such request provided by a Credit Party to the Agent that has not been
contemporaneously provided by such Credit Party to such Lender, and, upon
receipt of such request, the Agent shall provide a copy of the same to such
Lender, (b) to the extent that the Agent is entitled, under any provision of the
Loan Documents, to request additional reports or information from a Credit
Party, any Lender may, from time to time, reasonably request the Agent to
exercise such right as specified in such Lender’s notice to the Agent, whereupon
the Agent promptly shall request of such Credit Party the additional reports or
information reasonably specified by such Lender, and, upon receipt thereof from
such Credit Party, the Agent promptly shall provide a copy of same to such
Lender, and (c) any time that the Agent renders to a Credit Party a statement
regarding the loan account maintained by the Agent pursuant to Section 2.1(d),
the Agent shall send a copy of such statement to each Lender.
     9.11 Collateral Matters. The Lenders hereby irrevocably authorize the
Agent, at its option and in its sole discretion, to (a) release any Lien on any
Collateral (i) upon the payment and satisfaction in full of all Obligations
(other than contingent indemnification obligations that have not been asserted)
and the termination or expiration of all Commitments hereunder; or (ii)
constituting property being sold or disposed of if the Credit Party disposing of
such property certifies to the Agent that the sale or disposition is permitted
by Section 7.4 (and the Agent may conclusively rely on any such certification
without further

- 67 -



--------------------------------------------------------------------------------



 



inquiry) and (b) terminate the Guarantee of any Guarantor under Article 3 and
release the Lien on any capital stock or other equity interests of such
Guarantor if all of the capital stock or other equity interests in such
Guarantor that is owned by any other Credit Party is sold to any Person that is
not (and is not required to become) a Credit Party in a transaction permitted by
Section 7.4.
ARTICLE 10
Miscellaneous
     10.1 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telephonic facsimile (fax), as follows:
          (a) if to any Credit Party, c/o Haights Cross Operating Company, 10
New King Street, White Plains, New York 10604, Attention: Mark Kurtz (Fax no.
(914) 289-9481) with a copy to Brown Rudnick LLP, One Financial Center, Boston
Massachusetts 02111, Attention: Steven D. Pohl (Fax no. (617-856-8201);
          (b) if to the Agent, to DDJ Capital Management, LLC, 130 Turner
Street, Building 3, Suite 600, Waltham, Massachusetts 02453, Attention: General
Counsel (Fax No.: (781) 283-8541), with a copy to Edwards Angell Palmer & Dodge
LLP, 111 Huntington Avenue, Boston, Massachusetts 02199, Attention: David L.
Ruediger (Fax No. (617) 227-4420); and
          (c) if to any Lender, to it at its address (or fax number) set forth
in its Administrative Questionnaire.
Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     10.2 Waivers; Amendments.
          (a) No failure or delay by the Agent or the Lenders in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Credit Parties therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this
Section 10.2, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Agent or any Lender may have
had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Agent with the written consent of
the Required Lenders; provided that no such agreement shall:

- 68 -



--------------------------------------------------------------------------------



 



          (i) increase the Commitment of any Lender without the written consent
of such Lender;
          (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon (other than the decision not to charge, or to cease to charge,
Post-Default Interest), or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;
          (iii) postpone the scheduled date of payment of the principal amount
of any Loan (including any mandatory prepayments of the Loans required under
Section 2.5(b)), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, change the maturity date
of any Loan, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby;
          (iv) change Section 2.5(c) in a manner that would alter the
application of prepayments thereunder, or change Section 2.4(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without in each case the written consent of each Lender;
          (v) alter the rights or obligations of the Borrower to prepay Loans
without the written consent of each Lender;
          (vi) change any of the provisions of this Section 10.2 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any other Loan Document or make any determination or grant
any consent hereunder or thereunder, without the written consent of each Lender;
          (vii) release any of the Guarantors from its obligations under
Article 3 hereof or any material portion of the Collateral (or terminate any
Lien with respect thereto), in each case, except as expressly permitted in this
Agreement, without the written consent of each Lender;
          (viii) waive any of the conditions precedent specified in Article 5
without the written consent of each Lender; or
          (ix) contractually subordinate the Obligations or any of the Agent’s
Liens without the consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Agent hereunder without the prior written consent of
the Agent.
     10.3 Expenses; Indemnity: Damage Waiver.
          (a) The Credit Parties jointly and severally agree to pay, or
reimburse the Agent or the Lenders, as applicable, for paying, (i) all
reasonable and documented out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable and documented fees, charges and
disbursements of counsel to the Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Agent, any Lender or any of their
respective Affiliates including the reasonable and documented fees, charges and
disbursements of any counsel for the Agent, any Lender or any of their
respective Affiliates, in connection with the enforcement or protection of their
rights in connection with this Agreement and the other Loan Documents, including
their rights under this Section 10.3, or in connection with the Loans

- 69 -



--------------------------------------------------------------------------------



 



made hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof, and (iii) all reasonable and documented fees
and expenses incurred by the Agent (including the reasonable and documented fees
and expenses of other advisors and professionals engaged by the Agent) in
connection therewith in connection with the monitoring of Collateral, and any
reviews or appraisals of Collateral (including field examination fees,
environmental reviews to the extent reimbursable pursuant to Section 6.6) and
(iv) all reasonable and documented costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Loan Document or any
other document referred to therein.
          (b) The Credit Parties jointly and severally agree to indemnify the
Agent, each Lender, each of their respective Affiliates and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses actually incurred, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee (provided that, so long as no Default has occurred and is continuing,
the Credit Parties shall only be obligated under this Section 10.3(b) to pay the
reasonable and documented fees, charges and disbursements of one firm of outside
counsel and one firm of local counsel in each relevant jurisdiction for all
Indemnitees as a group and, in the case of an actual or perceived conflict of
interest where any Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, another firm of outside
counsel for each such affected Indemnitee) and settlement costs, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the other Loan
Documents or any agreement or instrument contemplated hereby, the performance by
the parties hereto and thereto of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by any Credit Party
or any Subsidiary, or any Environmental Liability related in any way to any
Credit Party or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that (A) such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee and (B) such
losses, claims, liabilities or related expenses arise solely from claims among
Indemnitees.
          (c) To the extent that the Credit Parties fail to pay any amount
required to be paid by them to the Agent under paragraph (a) or (b) of this
Section 10.3 (as determined after giving effect to the proviso to paragraph
(b) of this Section 10.3), each Lender severally agrees to pay to the Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent in its capacity as such.
          (d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NONE OF THE PARTIES
SHALL ASSERT, AND EACH PARTY HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY
HERETO, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF.

- 70 -



--------------------------------------------------------------------------------



 



          (e) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     10.4 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Credit Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and the Agent (and any attempted assignment or transfer without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Each Lender may at any time and from time to time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that for any assignment:
          (i) the Agent must receive prior written notice of such assignment,
          (ii) except in the case of an assignment by a Lender to another
Lender, any Affiliate of a Lender or an Approved Fund of a Lender, the Borrower
must give its prior written consent to such assignment (which consent shall not
be unreasonably withheld, delayed or conditioned),
          (iii) except in the case of an assignment to a Lender, an Affiliate of
a Lender or Approved Fund of a Lender, the aggregate amount of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Agent) shall not be less than $1,000,000,
          (iv) the parties to each assignment shall execute and deliver to the
Agent an Assignment and Acceptance, and, unless such assignment is to a Lender,
an Affiliate of a Lender or Approved Fund of a Lender, shall pay a processing
and recordation fee of $3,500, and
          (v) the assignee, if it shall not be a Lender, shall deliver to the
Agent an Administrative Questionnaire;
provided further that any consent of the Borrower otherwise required under this
paragraph shall not be required if a Default has occurred and is continuing.
          (c) Upon acceptance and recording pursuant to paragraph (e) of this
Section 10.4, from and after the effective date specified in each Assignment and
Acceptance, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.7,
2.8 and 10.3 and Section 2.2(e)). Notwithstanding anything therein to the
contrary, no Approved Fund shall be entitled to receive any greater amount
pursuant to Sections 2.7 and 2.8 and Section 2.2(e) than the transferor Lender
would have been entitled to receive in respect of the assignment effected by
such transferor Lender had no assignment

- 71 -



--------------------------------------------------------------------------------



 



occurred. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with paragraph (b) of this Section 10.4
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
          (d) The Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Commitment of, and principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender or the Agent, at any reasonable time
and from time to time upon reasonable prior notice.
          (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), any required processing and recordation fee referred to in paragraph
(b) of this Section 10.4 and any written consent to such assignment required by
paragraph (b) of this Section 10.4, the Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
          (f) Any Lender may, without the consent of or notice to the Borrower
or the Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.2(b), or in Section 10.2(c), that
affects such Participant. Subject to paragraph (g) of this Section 10.4, the
Borrower agree that each Participant shall be entitled to the benefits of
Sections 2.7 and 2.8 and Section 2.2(e) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. In the event that any Lender sells participations in a Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent of the
Borrower, maintain a register on which it enters the name of all participants in
such Loan and the principal amount (and stated interest thereon) of the portion
of such Loan that is the subject of the participation. A Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on such participant register
(and each registered note shall expressly so provide). Any participation of such
Loan (and the registered note, if any, evidencing the same) may be effected only
by the registration of such participation on such participant register. Such
participant register shall be available for inspection by the Borrower and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (g) A Participant shall not be entitled to receive any greater payment
under Section 2.7 or 2.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with

- 72 -



--------------------------------------------------------------------------------



 



the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.8
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.8(e) as though it were a Lender.
          (h) Any Lender may, without the consent of or notice to the Borrower
or the Agent, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any such pledge or assignment to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
          (i) Notwithstanding anything to the contrary contained herein, each
Lender may, without notice to or the consent of the Agent or the Borrower, grant
to a special purpose funding vehicle (a “SPC”) the option to provide to the
Borrower all or any part of any Loans that such Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Loan and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the granting Lender shall be obligated to make
such Loan pursuant to the terms hereof. The making of a Loan by a SPC hereunder
shall utilize the commitments of the granting Lender to the same extent, and as
if, such Loan were made by such granting Lender. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) without notice to or the
consent of the Borrower or the Agent, assign all or a portion of its interests
in any Loans to the granting Lender or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This section may not be amended without the written
consent of the SPC. The Borrower acknowledges and agrees, subject to the next
sentence, that, to the fullest extent permitted under applicable law, each SPC,
for purposes of Sections 2.7, 2.8, and 10.3 shall be considered a Lender. The
Borrower shall not be required to pay any amount under Sections 2.7, 2.8, and
10.3 that is greater than the amount which they would have been required to pay
had no grant been made by a Lender to a SPC.
          (j) Anything in this Section 10.4 to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to any Credit Party or any of its Affiliates or Subsidiaries without the prior
consent of each Lender.
          (k) A Lender may furnish any information concerning any Credit Party
or any Subsidiary in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
subject, however, to and so long as the recipient (other than the recipients
referred to in subsections 10.4(h) or (i)) agrees in writing to be bound by, the
provisions of Section 10.13. In addition, the Agent may furnish any information
concerning any Credit Party or any Subsidiary or any Affiliate in the Agent’s
possession to any Affiliate of the Agent, subject, however, to the provisions of
Section 10.13. The Borrower shall assist any Lender in effectuating any
assignment or participation pursuant to this Section 10.4 (including during
syndication) in whatever manner such Lender reasonably deems necessary,
including participation in meetings with prospective transferees.

- 73 -



--------------------------------------------------------------------------------



 



     10.5 Survival. All covenants, agreements, representations and warranties
made by the Credit Parties and Subsidiaries herein and in the other Loan
Documents, and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement and the other Loan Documents, shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect so long as the principal of or any
accrued interest on any Loan or any fee or any other Obligation payable under
this Agreement or the other Loan Documents is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of
Sections 2.7, 2.8, and 10.3 and Section 2.2(e) shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
     10.6 Counterparts; Integration; References to Agreement; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the Agent and
its counsel constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Whenever
there is a reference in any Loan Document or UCC Financing Statement to the
“Credit Agreement” to which the Agent, the Lenders and the Credit Parties are
parties, such reference shall be deemed to be made to this Agreement among the
parties hereto. Except as provided in Article 5, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     10.7 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     10.8 Right of Setoff. Each Credit Party hereby grants to the Agent, each
Lender and each Affiliate of a Lender that from time to time maintains any
deposit accounts, holds any funds or otherwise becomes indebted to any Credit
Party a security interest in all deposits (general or special, time or demand,
provisional or final) and funds at any time held and other indebtedness at any
time owing by the Agent, any Lender or any such Affiliate of a Lender to or for
the credit or the account of such Credit Party as security for the Obligations,
and each Credit Party hereby agree that if an Event of Default shall have
occurred and be continuing, the Agent and each Lender are hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) or other funds at any time held and other indebtedness at
any time owing by the Agent, such Lender or any such Affiliate of a Lender to or
for the credit or the account of such Credit Party against any and all of the
Obligations, irrespective of whether or not the Agent or the Lenders shall have
made any demand under this Agreement and although any of the Obligations may be
unmatured. The rights of the Agent, each Lender and each Affiliate of a Lender
under this Section 10.8

- 74 -



--------------------------------------------------------------------------------



 



are in addition to any other rights and remedies (including other rights of
setoff) which the Agent, any such Lender or any such Affiliate of a Lender may
have.
     10.9 Subordination by Credit Parties. The Credit Parties hereby agree that
all present and future Indebtedness of any Credit Party to any other Credit
Party (“Intercompany Indebtedness”) shall be subordinate and junior in right of
payment and priority to the Obligations, and each Credit Party agrees not to
make, demand, accept or receive any payment in respect of any present or future
Intercompany Indebtedness, including any payment received through the exercise
of any right of setoff, counterclaim or cross claim, or any collateral therefor,
unless and until such time as the Obligations shall have been indefeasibly paid
in full; provided that, so long as no Default shall have occurred and be
continuing and no Default shall be caused thereby and such Indebtedness is
expressly permitted hereunder, the Credit Parties may make and receive such
payments in respect of Intercompany Indebtedness as shall be customary in the
ordinary course of the Credit Parties’ business. Without in any way limiting the
foregoing, in the event of any insolvency or bankruptcy proceedings, or any
receivership, liquidation, reorganization, dissolution or other similar
proceedings relative to any Credit Party or to its businesses, properties or
assets, the Lenders shall be entitled to receive payment in full of all of the
Obligations before any Credit Party shall be entitled to receive any payment in
respect of any present or future Intercompany Indebtedness.
     10.10 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of The Commonwealth of Massachusetts.
          (b) Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the courts of
The Commonwealth of Massachusetts and of the United States District Court for
the District of Massachusetts, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
Massachusetts court (or, to the extent permitted by law, in such Federal court).
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against any Credit
Party or its properties in the courts of any jurisdiction.
          (c) Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section 10.10. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. The UK Subsidiary hereby further irrevocably
and unconditionally waives any immunity to which it or its assets may at any
time be or become entitled, whether characterized as sovereign immunity or
otherwise, from any set-off or legal action in the United States, the United
Kingdom or elsewhere, including immunity from service of process, immunity from
jurisdiction or any court or tribunal and immunity of any of its assets from
attachment prior to judgment or from execution of a judgment.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Without limiting,
the generality of the foregoing, the UK

- 75 -



--------------------------------------------------------------------------------



 



Subsidiary hereby appoints the Borrower as its agent and true and lawful
attorney-in-fact in its name, place and stead to accept service of process on
behalf of the UK Subsidiary in the United States and agrees that the failure of
the Borrower to give any notice of any such service of process to the UK
Subsidiary shall not impair or affect the validity of such service or any
judgment based thereon. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
     10.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.11.
     10.12 Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.
     10.13 Confidentiality. The Agent and each Lender agrees to keep
confidential information obtained by it pursuant hereto and the other Loan
Documents confidential in accordance with its customary practices and agrees
that it will only use such information in connection with the transactions
contemplated by this Agreement and not disclose any of such information other
than (a) to the Agent or any Lender, (b) to its employees, representatives,
directors, attorneys, auditors, agents, professional advisors, trustees or
Affiliates who are advised of the confidential nature of such information or to
any direct or indirect contractual counterparty in swap agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 10.13), (b) to the extent such
information presently is or hereafter becomes available to the Agent or any
Lender on a non-confidential basis from any source of such information that is
in the public domain at the time of disclosure, (c) to the extent disclosure is
required by law (including applicable securities law), regulation, subpoena or
judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the Borrower unless such notice is legally
prohibited) or requested or required by bank, securities, insurance or
investment company regulators or auditors or any administrative body or
commission to whose jurisdiction the Agent or such Lender may be subject, (d) to
any rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants (other than those
referred to in Sections 10.4(h) and (i)) or prospective assignees or
participants (other than those referred to in Sections 10.4(h) and (i)) who
agree to be bound by the provisions of this Section 10.13, (f) to assignees or
prospective assignees referred to in Sections 10.4(h) and (i), (g) to the extent
required in connection with any litigation between any Credit Party and the
Agent or any Lender with respect to the Loans or this Agreement and the other
Loan Documents or (h) with the Borrower’s prior written consent. Notwithstanding
the foregoing, the Agent, each Lender and each Credit Party hereby authorizes
the Agent, each other Lender or any of their respective Affiliates to publish
the name of the Agent, such Lender and each Credit Party, the existence of the
financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone,” comparable
advertisement or press release which the

- 76 -



--------------------------------------------------------------------------------



 



Agent, such Lender or any of their respective Affiliates elects to submit for
publication. With respect to any of the matters referred to in the immediately
preceding sentence, the Agent or such Lender shall provide the Borrower with an
opportunity to review and confer with the Agent or such Lender regarding the
contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period, the
Agent, such Lender or any of their respective Affiliates may, from time to time,
publish such information in any media form desired by the Agent, such Lender or
such Affiliates, until such time that Borrower shall have requested the Agent or
such Lender to cease any such further publication.
     10.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lenders in accordance with applicable law, the rate
of interest payable in respect of such Loan hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan but were not payable as a result of the operation of this
Section 10.14 shall be cumulated and the interest and Charges payable to the
Lenders in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by the Lenders.
     10.15 Judgment Currency. If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in U.S. Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase U.S. Dollars
with such other currency at the spot rate of exchange quoted to the Agent by a
bank selected by the Agent at 11:00 a.m. (Boston time) on the Business Day
preceding that on which final judgment is given, for the purchase of U.S.
Dollars for delivery two Business Days thereafter. The obligation of each Credit
Party in respect of any such sum due from it to the Agent or the Lenders
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than U.S. Dollars, be discharged
only to the extent that on the Business Day following receipt by the Agent of
any sum adjudged to be so due in the Judgment Currency, the Agent may in
accordance with normal banking procedures purchase U.S. Dollars with the
Judgment Currency and to the extent that, after such purchase, the Agent and the
Lenders shall have received payment in full of the amount originally due to the
Agent and the Lenders in U.S. Dollars. If the amount of U.S. Dollars so
purchased is less than the sum originally due to the Agent and the Lenders in
U.S. Dollars, each of the Credit Parties agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Agent or the Person to whom
such obligation was owing against such loss.

- 77 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  BORROWER    
 
                HAIGHTS CROSS OPERATING COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                GUARANTORS    
 
                HAIGHTS CROSS COMMUNICATIONS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                SUNDANCE/NEWBRIDGE EDUCATIONAL PUBLISHING, LLC  
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                TRIUMPH LEARNING, LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                RECORDED BOOKS, LLC    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

- 78 -



--------------------------------------------------------------------------------



 



                  WF HOWES LIMITED    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

- 79 -



--------------------------------------------------------------------------------



 



                  AGENT    
 
                DDJ CAPITAL MANAGEMENT, LLC,         as Administrative Agent and
Collateral Agent    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                LENDERS    
 
                [                                        ]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                [                                        ]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

- 80 -



--------------------------------------------------------------------------------



 



SCHEDULES & EXHIBITS

     
Schedule 1.1(a)
  Material Leasehold Properties
Schedule 1.1(b)
  Certain Holders of Senior Notes
Schedule 1.1(c)
  Principals
Schedule 1.5
  Designated Financial Officers
Schedule 2.1
  Lenders and Commitments
Schedule 2.4
  Agent Wire Transfer Instructions
Schedule 4.3
  Governmental Approvals; No Conflicts
Schedule 4.4
  Financial Condition; No Material Adverse Changes
Schedule 4.5
  Properties; Proprietary Rights; Real Property Assets
Schedule 4.6
  Litigation and Environmental Matters
Schedule 4.7
  Compliance with Laws and Agreements
Schedule 4.9
  Taxes
Schedule 4.10
  Pension Plans
Schedule 4.12
  Capitalization
Schedule 4.13
  Subsidiaries
Schedule 4.14
  Material Indebtedness, Liens and Agreements
Schedule 4.18
  Labor and Employment Matters
Schedule 4.19
  Bank Accounts
Schedule 6.1
  Certain Financial Statement Matters
Schedule 7.1
  Existing Indebtedness
Schedule 7.7
  Transactions with Affiliates
Schedule 7.8
  Restrictive Agreements
 
   
Exhibit A
  Form of Term Note
Exhibit B
  Form of LIBOR Request
Exhibit C
  Form of Compliance Certificate
Exhibit D-1
  Form of Pledge and Security Agreement
Exhibit D-2
  Form of Charge Over Shares
Exhibit D-3
  Form of Debenture
Exhibit E
  Form of Assignment and Acceptance
Exhibit F
  Form of Solvency Certificate
Exhibit G
  Form of Intercompany Note



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    1    
1.1 Defined Terms
    1    
1.2 Classification of Loans and Borrowings
    21    
1.3 Terms Generally
    21    
1.4 Accounting Terms; GAAP
    21    
1.5 Joint and Several Obligations; Designated Financial Officers
    22  
 
       
ARTICLE 2 THE CREDITS
    22    
2.1 Term Loans
    22    
2.2 LIBOR Borrowings
    23    
2.3 Loans and Borrowings; Funding of Borrowings
    24    
2.4 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs; Collection
    24    
2.52.5 Prepayment of Loans
    26    
2.6 Fees
    28    
2.7 Increased Costs
    29    
2.8 Taxes
    30    
2.9 Mitigation Obligations; Replacement of Lenders
    31    
2.10 Lenders’ Evidence of Indebtedness
    32  
 
       
ARTICLE 3 GUARANTEE BY GUARANTORS
    32    
3.1 The Guarantee
    32    
3.2 Obligations Unconditional
    32    
3.3 Reinstatement
    33    
3.4 Subrogation
    33    
3.5 Remedies
    33    
3.6 Instrument for the Payment of Money
    34    
3.7 Continuing Guarantee
    34    
3.8 General Limitation on Amount of Obligations Guaranteed
    34  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    34    
4.1 Organization; Powers
    34    
4.2 Authorization; Enforceability
    34    
4.3 Governmental Approvals; No Conflicts
    34  
 
       
4.4 Financial Condition; No Material Adverse Change
    35    
4.5 Properties
    36    
4.6 Litigation and Environmental Matters
    36  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
4.7 Compliance with Laws and Agreements
    37    
4.8 Investment and Holding Company Status
    37    
4.9 Taxes
    37    
4.10 ERISA
    37    
4.11 Disclosure
    37    
4.12 Capitalization
    38    
4.13 Subsidiaries
    38    
4.14 Material Indebtedness, Liens and Agreements
    39    
4.15 Federal Reserve Regulations
    39    
4.16 Solvency
    39    
4.17 Force Majeure
    40    
4.18 Labor and Employment Matters
    40    
4.19 Bank Accounts
    40    
4.20 OFAC
    41    
4.21 Patriot Act
    41    
4.23 Trade Relations
    41  
 
       
ARTICLE 5 CONDITIONS
    42    
0 Effective Time
    42  
 
       
ARTICLE 6 AFFIRMATIVE COVENANTS
    45    
6.1 Financial Statements and Other Information
    46    
6.2 Notices of Material Events
    48    
6.3 Existence; Conduct of Business
    48    
6.4 Payment of Obligations
    48    
6.5 Maintenance of Properties; Insurance
    48    
6.6 Books and Records; Inspection Rights
    49    
6.7 Fiscal Year
    49    
6.8 Compliance with Laws
    50    
6.9 Use of Proceeds
    50    
6.10 Certain Obligations Respecting Subsidiarie
    50    
6.11 ERISA
    51    
6.12 Environmental Matters; Reporting
    51    
6.13 Matters Relating to Additional Real Property Collateral
    51    
6.14 Cash Deposits/Bank Accounts
    52  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 7 NEGATIVE COVENANTS
    52    
7.1 Indebtedness
    52    
7.2 Liens
    53    
7.3 Contingent Liabilities
    54    
7.4 Fundamental Changes; Asset Sales
    55    
7.5 Investments; Hedging Agreements; Slow Moving Inventory
    56    
7.6 Restricted Junior Payments
    57    
7.7 Transactions with Affiliates
    58    
7.8 Restrictive Agreements
    58    
7.9 Sale-Leaseback Transactions
    59    
7.10 Certain Financial Covenants
    59    
7.11 Lines of Business
    61    
7.12 Other Indebtedness
    61    
7.13 Modifications of Certain Documents
    61    
7.14 Special Restrictions on Holdings
    62  
 
       
ARTICLE 8 EVENTS OF DEFAULT
    62    
8.1 Events of Default
    62  
 
       
ARTICLE 9 THE AGENT
    64    
9.1 Appointment and Authorization
    64    
9.2 Agent’s Rights as Lender
    65    
9.3 Duties As Expressly Stated
    65    
9.4 Reliance By Agent
    65    
9.5 Action Through Sub-Agents
    66    
9.6 Resignation of Agent and Appointment of Successor Agent
    66    
9.7 Lenders’ Independent Decisions
    66    
9.8 Indemnification
    67    
9.9 Consents Under Other Loan Documents
    67  
 
       
ARTICLE 10 MISCELLANEOUS
    68    
10.1 Notices
    68    
10.2 Waivers; Amendments
    68    
10.3 Expenses; Indemnity: Damage Waiver
    69    
10.4 Successors and Assigns
    71    
10.5 Survival
    74  

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
10.6 Counterparts; Integration; References to Agreement; Effectiveness
    74    
10.7 Severability
    74    
10.8 Right of Setoff
    74    
10.9 Subordination by Credit Parties
    75    
10.10 Governing Law; Jurisdiction; Consent to Service of Process
    75    
10.11 WAIVER OF JURY TRIAL
    76    
10.12 Headings
    76    
10.13 Confidentiality
    76    
10.14 Interest Rate Limitation
    77    
10.15 Judgment Currency
    77  

- iv -